       Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 1 of 93



                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK


PEIFA XU, Individually and On Behalf of   Civil Action: 1:18-cv-03655 (ER)
All Others Similarly Situated,

                    Plaintiff,

      v.
                                          JURY TRIAL DEMANDED
GRIDSUM HOLDING INC., GUOSHENG
QI, MICHAEL PENG ZHANG, RAVI
SARATHY, GUOFA YU, PERRY LIN
CHUI, XIANG FAN, YANCHUN BAI,
XUDONG GAO, THOMAS ADAM
MELCHER, PETER ANDREW SCHLOSS,
PRICEWATERHOUSECOOPERS ZHONG
TIAN LLP, GOLDMAN SACHS (ASIA)
L.L.C., CITIGROUP GLOBAL MARKETS
INC., and STIFEL, NICOLAUS &
COMPANY INCORPORATED,

                    Defendants.



               SECOND AMENDED CLASS ACTION COMPLAINT
            FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
              Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 2 of 93




                                                      TABLE OF CONTENTS

I.          INTRODUCTION .............................................................................................................. 1

II.         JURISDICTION AND VENUE ......................................................................................... 5

III.        PARTIES ............................................................................................................................ 6

       A.        Plaintiffs ........................................................................................................................ 6

       B.        Defendants .................................................................................................................... 6

IV.         COMPANY BACKGROUND ........................................................................................... 9

V.          VIOLATIONS OF SECTIONS 11 AND 15 OF THE SECURITIES ACT ..................... 15

       A.        Gridsum’s Initial Public Offering ............................................................................... 17

       B.        Defendants Used Material Misstatements and Omissions in the Offering
                 Materials to Sell Gridsum ADSs to the Investing Public ........................................... 18

       C.        The Truth is Revealed ................................................................................................. 26

            1.         The Initial Revelation ........................................................................................... 26

            2.         Nasdaq Warnings as the Audit Committee Investigates ....................................... 28

            3.         The January 7, 2019 Restatement ......................................................................... 33

       D.        Defendants are Subject to SEC, GAAP, and Certain Auditing Requirements
                 and Violated Those Requirements .............................................................................. 37

       E.        Causes of Action Under Sections 11 and 15 of the Securities Act ............................. 46

            COUNT I: For Violations of Section 11 of the Securities Act (Against All
            Securities Act Defendants) ............................................................................................... 46

            COUNT II: For Violations of Section 15 of the Securities Act (Against
            Defendants Qi, Zhang, Yu, Chui, Fan, Bai, Gao, Melcher, and Schloss)......................... 49

VI.         VIOLATIONS OF SECTIONS 10(b) AND 20(a) OF THE EXCHANGE ACT ............ 50

       A.        Additional Materially False and Misleading Misrepresentations and
                 Omissions Actionable Under the Exchange Act ......................................................... 51

       B.        Loss Causation ............................................................................................................ 66

       C.        Additional Allegations of Scienter.............................................................................. 68


                                                                          i
             Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 3 of 93



           1.        Gridsum’s $87 Million IPO .................................................................................. 69

           2.        Admitted Knowledge and Core Operations .......................................................... 69

           3.        The Magnitude and Extent of the Restatement ..................................................... 71

           4.        Accounting Violations .......................................................................................... 71

           5.        The Audit Committee Defendants ........................................................................ 72

           6.        Qi’s Personal Guarantee of Company Loans ........................................................ 73

           7.        Additional PwC Scienter Allegations ................................................................... 74

      D.        No Safe Harbor ........................................................................................................... 79

      E.        Causes of Action Under Sections 10(b) and 20(a) of the Exchange Act .................... 79

           COUNT III: For Violations of Section 10(b) of the Exchange Act and SEC Rule
           10b-5 (Against All Exchange Act Defendants) ................................................................ 79

           COUNT IV: For Violations of Section 20(a) of the Exchange Act (Against the
           Individual Defendants)...................................................................................................... 84

VII.       PLAINTIFFS’ CLASS ACTION ALLEGATIONS ......................................................... 85

VIII.      PRAYER FOR RELIEF ................................................................................................... 88

IX.        DEMAND FOR TRIAL BY JURY .................................................................................. 88




                                                                     ii
         Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 4 of 93




        Court-appointed Lead Plaintiff William Barth (“Barth”) and plaintiff Xuechen Li (“Li”)

(collectively, “Plaintiffs”) bring this action on behalf of themselves and all other persons or entities

who purchased or otherwise acquired the securities of Defendant Gridsum Holding Inc.

(“Gridsum” or the “Company”) during the period from September 22, 2016 through January 7,

2019 (the “Class Period”).

        Plaintiffs allegations are based upon personal knowledge as to themselves and their own

acts, and information and belief as to all other matters. Plaintiffs’ information and belief is based

upon, inter alia, the investigation conducted by and through their counsel, which included, among

other things, a review and analysis of: (i) regulatory filings made by Gridsum with the United

States Securities and Exchange Commission (“SEC”); (ii) Gridsum’s other public statements,

including press releases; (iii) analysts’ reports and advisories about the Company; and (iv) news

articles, and other commentary and analysis concerning Gridsum and the industry in which it

operates. Counsel’s investigation into the matters alleged herein is continuing, and many relevant

facts are known only to, or are exclusively within the custody or control of, Defendants (defined

below). Plaintiffs believe that substantial evidentiary support will exist for the allegations set forth

herein after a reasonable opportunity for discovery.

I.      INTRODUCTION

        1.      This is a federal securities class action asserting claims against the Company,

certain of its officers and directors, its auditor, and the Underwriter Defendants (defined below)

under (i) Sections 11 and 15 of the Securities Act of 1933 (the “Securities Act”), and (ii) Sections

10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and SEC Rule 10b-

5 promulgated thereunder.




                                                   1
         Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 5 of 93



       2.      Gridsum states it is a web analytics holding company that designs and develops

sophisticated data analysis software for online marketing and digital intelligence applications for

multinational and domestic enterprises and government agencies in China. The Company offers

software that allows customers to collect and analyze information that is collected, indexed, and

stored in an organized manner. The Company was founded in 2005 by defendants Guosheng Qi

(“Qi”) and Guofa Yu (“Yu”) and is headquartered in Beijing, China.

       3.      Gridsum filed its initial draft registration statement with the SEC on July 10, 2015.

Over one year later, after numerous draft registration statements in response to SEC

correspondence, on August 26, 2016, the Company filed a registration statement on Form F-1

relating to a proposed initial public offering of American Depositary Shares (“ADSs”).

       4.      The August 26, 2016 Form F-1 registration statement was followed by an

amendment on September 9, 2016, and a final amendment on September 21, 2016, which became

effective on September 22, 2016 (together with all exhibits and amendments, the “Registration

Statement”).

       5.      On September 23, 2016, Gridsum filed with the SEC a Prospectus pursuant to Rule

424(b)(4) (the “Prospectus” and, together with the Registration Statement, the “Offering

Materials”), commencing the public offering of 6.7 million ADSs at a price of $13.00 per share

(the “IPO”).

       6.      Gridsum’s IPO was successful, and with the Underwriter Defendants’ exercise in

full of their over-allotments, the Company issued and sold 7,705,000 ADSs for net proceeds of

approximately $87.1 million. The Company’s closing share price on September 23, 2016 was

$15.75, exceeding the offering price by over 21%. Unbeknownst to investors, the Offering




                                                 2
            Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 6 of 93



Materials contained materially false and misleading statements and/or omitted material

information.

          7.        The Company continued issuing materially false and misleading statements and

omissions after the IPO, including, but not limited to, in its Form 20-F for the year ended December

31, 2016 filed with the SEC on April 27, 2017 (the “2016 Form 20-F”). Gridsum’s 2016 Form

20-F reported the Company’s financial and operating results for the year ended December 31,

2016, misleadingly touting a 2016 full year revenue increase of 70.4% year over year.

          8.        Then, on April 23, 2018, Gridsum issued a press release announcing that its “audit

report for the Company’s financial statements for the year ended December 31, 2016 should no

longer be relied upon”1 and that the “Company’s Audit Committee is fully investigating these

issues with assistance from external legal and accounting advisors and is working diligently

toward an expeditious conclusion of the investigation.”             According to the press release,

Gridsum’s auditor identified certain issues in conducting its audit of Gridsum’s financial results

for the year-ended December 31, 2017. Those issues related to “certain revenue recognition, cash

flow, cost, expense items, and their underlying documentation which [the auditor] had

previously raised” with Gridsum.

          9.        On this news, Gridsum ADSs declined $1.17 per share, or 16.04%, to close at $6.12

on April 23, 2018 on unusually heavy trading volume of over 7.4 million shares. Gridsum’s ADSs

continued to decline over the next few days as a result of the disclosure, dropping another 10% on

April 24, 2018, and $2.27, or 31.14% from its closing price per share on April 20, 2018 to its

closing price per share on April 26, 2018.




1
    Unless otherwise stated, all emphasis is added.



                                                      3
          Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 7 of 93



         10.     Defendants failed to file the Company’s Form 20-F for the year ended December

31, 2017 in a timely manner due to the internal investigation, subjecting Gridsum to possible

Nasdaq Global Select Market (“Nasdaq”) delisting from April 30, 2018 through the end of the

Class Period.

         11.     Then, on January 7, 2019, almost nine months after first admitting that the

Company’s financials could no longer be relied upon, Gridsum filed with the SEC on Form 20-F

its annual report for the year ended December 31, 2017 (the “2017 Form 20-F”). The 2017 Form

20-F included a broad restatement of the Company’s financial statements for the years ended

December 31, 2015 and 2016, showing material overstatements of revenues and assets and

understatements of certain expenses, losses from operations, and net losses. Gridsum’s ADSs

decreased 5.6% on the release of the restatement, from a closing price of $1.60 per share on January

7, 2019 to $1.51 per share on January 8, 2019, an overall decrease of 88% from the $13.00 IPO

price.

         12.     As fully disclosed almost two and one-half years after the Company’s IPO, during

the Class Period the Company booked millions of RMBs2 of revenue on “sales” to sub-distributors.

These “sales” were not true sales, but consignment transactions wherein Gridsum did not actually

receive payment until the sub-distributors sold the services product to a third-party buyer. As a

result of the improper recognition of revenue, Gridsum’s 2016 revenues were materially overstated

by as much as 9.2%.




2
  Gridsum uses Renminbi (“RMB”) as its reporting currency in its financial statements and thus Company financial
metrics herein will refer to RMB and not USD. For reference only, as stated by Gridsum in its Form 20-F filed with
the SEC on January 7, 2019, on December 28, 2018, the RMB to USD exchange rate was RMB6.8755 to USD1.00
and the average exchange rates during the relevant periods were as follows: (1) for 2015, RMB6.2869 to USD1.00;
(2) for 2016, RMB6.6549 to USD1.00; and, (3) for 2017, RMB6.7350 to USD1.00.


                                                        4
         Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 8 of 93



       13.        Furthermore, the Company’s financial statements for 2015 and 2016 materially

misstated accounts payable, other certain costs and expenses, and contained classification errors.

As a result of the misstatements, errors and improper revenue recognition, Gridsum’s net losses

were understated by 26.5% and 45.6% for 2015 and 2016, respectively.

       14.        In the Company’s Offering Materials and throughout the Class Period, Defendants

made materially false and misleading statements and omissions regarding the Company’s business,

operational, and compliance policies. Specifically, Defendants made false and/or misleading

statements and/or failed to disclose:        (i) that Gridsum was recognizing sales revenue on

consignment transactions that were not sales; (ii) that Gridsum failed to record accounts payable;

(iii) that Gridsum failed to accrue certain expenses; (iv) that Gridsum failed to record certain costs;

(v) that Gridsum misclassified certain financial statement items; (vi) the extent and magnitude of

Gridsum’s lack of effective internal control over financial reporting; (vii) that Gridsum and certain

Individual Defendants (defined below) were not appropriately addressing issues with the

Company’s financial reporting raised by its auditor; (viii) that the audit was not appropriately

performed by the auditor in accordance certain auditing standards; (ix) that consequently,

Gridsum’s financial statements were inaccurate and misleading, and did not fairly present, in all

material respects, the financial condition and results of operations of the Company, and (x) that as

a result of the foregoing, Gridsum’s public statements were materially false and misleading at all

relevant times.

II.    JURISDICTION AND VENUE

       15.        The claims asserted herein arise under and pursuant to (i) Sections 11 and 15 of the

Securities Act (15 U.S.C. §§ 77k and 77o), and (ii) Sections 10(b) and 20(a) of the Exchange Act

(15 U.S.C. §§ 78j(b) and 78t(a)), and SEC Rule 10b-5 promulgated thereunder (17 C.F.R.

§ 240.10b-5).


                                                   5
         Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 9 of 93



       16.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, Section 27 of the Exchange Act (15 U.S.C. § 78aa), and Section 22 of the Securities

Act (15 U.S.C. § 77v).

       17.     Venue is proper in this District pursuant to Section 27 of the Exchange Act (15

U.S.C. § 78aa), Section 22 of the Securities Act (15 U.S.C. § 77v), and 28 U.S.C. § 1391(b).

Gridsum’s ADSs trade on the Nasdaq, located within this District.

       18.     In connection with the acts, conduct, and other wrongs alleged in this Complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mail, interstate telephone communications, and the

facilities of the national securities exchange.

III.   PARTIES

       A.      Plaintiffs

       19.     Lead Plaintiff William Barth, as set forth in his previously-filed certification (ECF

No. 22-2), purchased Gridsum securities at artificially inflated prices during the Class Period and

was damaged as a result of the federal securities law violations and false and/or misleading

statements and/or material omissions alleged herein.

       20.     Named plaintiff Xuechen Li, as set forth in his certification filed in Case No. 1:18-

cv-05749 in the United States District Court for the Southern District of New York (ECF No. 1),

purchased Gridsum securities pursuant to and/or traceable to the Company’s IPO at artificially

inflated prices during the Class Period and was damaged as a result of the federal securities law

violations and false and/or misleading statements and/or material omissions alleged herein.

       B.      Defendants

       21.     Gridsum is a corporation organized and existing under the laws of the Cayman

Islands with its principal place of business located in the People’s Republic of China (“PRC”) at


                                                  6
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 10 of 93



South Wing, High Technology Building, No. 229 North 4th Ring Road, Haidian District, Beijing,

China 100083. Gridsum’s ADSs trade on the Nasdaq under the ticker symbol “GSUM.”

       22.     Qi co-founded Gridsum and has served at all relevant times as the Company’s Chief

Executive Officer (“CEO”) and Chairman of the Board of Directors (the “Board”). Qi serves as a

member of the Board’s Compensation and Nominating and Corporate Governance Committees.

According to the 2017 Form 20-F, as of December 31, 2018, Qi beneficially owned 29.9% of the

total ordinary shares of the Company. Qi beneficially owns all of the Class A shares, giving him

nearly 70% of the voting power as the Class A shares are entitled to ten votes per share. Qi founded

Beijing Gridsum Technology Co. Ltd. (“Beijing Gridsum”) in 2005. Qi signed the Company’s

Registration Statement, Gridsum’s 2016 Form 20-F, and the certifications attached to the 2016

Form 20-F pursuant to SEC Rule 13(a) and Section 906 of the Sarbanes-Oxley Act of 2002

(“SOX”).

       23.     Michael Peng Zhang (“Zhang”) has served as Co-Chief Financial Officer (“CFO)

since April 2017 and served as the Company’s sole CFO from February 2014 to April 2017. Zhang

signed the Company’s Registration Statement and the certifications attached to the 2016 Form 20-

F pursuant to SEC Rule 13(a) and Section 906 of SOX.

       24.     Ravi Sarathy (“Sarathy”) has served as Gridsum’s Co-CFO since April 2017 and

Chief Strategy Officer from October 2016 to April 2017. Sarathy signed the certifications attached

to the 2016 Form 20-F pursuant to SEC Rule 13(a) and Section 906 of SOX.

       25.     Yu co-founded Gridsum and has served as the Company’s Chief Operating Officer

and a director since 2005. According to the 2017 Form 20-F, as of December 31, 2018, Yu

beneficially owned 4.5% of the total ordinary shares of the Company. Yu signed the Company’s

Registration Statement.




                                                 7
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 11 of 93



       26.    Perry Lin Chui (“Chui”) served as a director of Gridsum from 2010 until sometime

before April 27, 2017. Chui was not listed as a director of the Company in the Company’s 2016

Form 20-F filed with the SEC on April 27, 2017. Chui signed the Company’s Registration

Statement.

       27.    Xiang Fan (“Fan”) served as a director of Gridsum from 2015 until February 1,

2019. Fan is a managing director of Goldman Sachs. According to the 2017 Form 20-F, as of

December 31, 2018, Fan beneficially owned 7.2% of the total ordinary shares of the Company.

Fan signed the Company’s Registration Statement.

       28.    Yanchun Bai (“Bai”) has served as a director of Gridsum since 2012. Bai signed

the Company’s Registration Statement.

       29.    Xudong Gao (“Gao”) has served as a director of Gridsum since 2006. Gao is a

member of the Board’s Audit and Nominating and Corporate Governance Committees. He is the

Chair of the Compensation Committee. Gao signed the Company’s Registration Statement.

       30.    Thomas Adam Melcher (“Melcher”) has served as a director of Gridsum since

2008. Melcher is member of the Board’s Audit Committee and served on the Compensation

Committee during the Class Period. He is Chair of the Nominating and Corporate Governance

Committee. Melcher signed the Company’s Registration Statement.

       31.    Peter Andrew Schloss (“Schloss”) has served as a director of Gridsum since 2016.

He is Chair of the Board’s Audit Committee and a member of the Compensation Committee.

Schloss signed the Company’s Registration Statement.

       32.    PricewaterhouseCoopers Zhong Tian LLP (“PwC”) served as Gridsum’s auditor

from at least 2015 until June 28, 2018. PwC consented to the use of its report and opinion of

independent registered public accounting firm dated March 9, 2016 in the Registration Statement.




                                               8
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 12 of 93



PwC consented to the use of its report and opinion of independent registered public accounting

firm dated April 27, 2017 in the 2016 Form 20-F.

       33.     Goldman Sachs (Asia) L.L.C. (“Goldman Sachs”) served as an underwriter in

connection with Gridsum’s IPO. According to the Schedule 13-G/A filed with the SEC on

February 11, 2019, Goldman Sachs and its related entities beneficially own approximately 7.4%

of the ordinary shares of the Company.

       34.     Citigroup Global Markets Inc. (“Citigroup”) served as an underwriter in connection

with Gridsum’s IPO.

       35.     Stifel, Nicolaus & Company, Incorporated (“Stifel”) served as an underwriter in

connection with Gridsum’s IPO.

       36.     Qi, Zhang, Sarathy, Yu, Chui, Fan, Bai, Gao, Melcher, and Schloss are sometimes

referred to herein as the “Individual Defendants.”

       37.     Goldman Sachs, Citigroup, and Stifel are sometimes referred to herein as the

“Underwriter Defendants.”

       38.     Gridsum, Qi, Zhang, Yu, Chui, Fan, Bai, Gao, Melcher, Schloss, PwC, and the

Underwriter Defendants are sometimes referred to herein as the “Securities Act Defendants.”

       39.     Gridsum, Qi, Zhang, Sarathy, Yu, Chui, Fan, Bai, Gao, Melcher, Schloss, and PwC,

are sometimes referred to herein as the “Exchange Act Defendants.”

       40.     Gridsum, the Individual Defendants, PwC, and the Underwriter Defendants are

referred to collectively herein as “Defendants.”

IV.    COMPANY BACKGROUND

       41.     Gridsum was founded in 2005 with the establishment of Beijing Gridsum in China.

Between 2011 and August of 2017, Beijing Gridsum established or acquired eight additional

operating companies: Beijing Moment Everlasting Ad Co., Ltd. (“Beijing Moment”), and its


                                                   9
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 13 of 93



wholly owned subsidiary, Beijing Yunyang Ad Co., Ltd.; Guoxinjunhe (Beijing) Technology Co.,

Ltd. (“Guoxinjunhe”); Beijing Guoxinwangyan Technology Co., Ltd.; Beijing Gridsum Yizhun

Technology Co., Ltd.; Beijing Zhixunyilong Software Co., Ltd.; Beijing Gridsum Wang’an

Technology Co., Ltd.; and Beijing Hainatianchuang Technology Development Co., Ltd.

       42.    In preparation for entrance into the United States securities markets, Gridsum

undertook a reorganization from July to December of 2014.          Gridsum Holding Inc. was

incorporated under the laws of the Cayman Islands on July 21, 2014 as the parent holding company

of Gridsum’s related companies. Gridsum established a wholly-owned subsidiary in Hong Kong,

Gridsum Holding (China) Limited, which in turn established a wholly owned subsidiary in the

PRC, Dissector (Beijing) Technology Co., Ltd. Additionally, the Company established Gridsum

Holding (Beijing) Co., Ltd. (“Gridsum PRC Holding”) in China, which in turn acquired ownership

of Beijing Gridsum, Beijing Moment, and Guoxinjunhe.

       43.    To operate in and under the laws of the PRC, Gridsum conducts its operations

principally through Gridsum PRC Holding and its subsidiaries through a series of contractual

arrangements, treating Gridsum PRC Holding as a variable interest entity. Gridsum PRC Holding

is beneficially owned by Qi, Yu, and other employees. Through these contractual arrangements,

Gridsum exerts control over Gridsum PRC Holding and its subsidiaries, and consolidates their

operating results in Gridsum’s financial statements under U.S. Generally Accepted Accounting

Principles (“GAAP”).




                                              10
Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 14 of 93




                              11
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 15 of 93



       44.     Gridsum designs and develops data analysis software, providing cloud-based

analytics and AI solutions for commercial and governmental entities. The Company’s proprietary

distributed data architecture allows its customers to efficiently collect and analyze large amounts

of information.   Gridsum’s initial products concentrated on digital marketing analytics and

automation solutions. The Company claims to be among the first companies to offer web analytics

solutions based “entirely on a distributed data warehouse architecture using the open-source

Hadoop framework,” and the only China-based company to provide solutions to enterprise

customers that cover web, video, and mobile analytics.

       45.     Gridsum’s core technology is the Gridsum Big Data Platform, which uses machine

learning capabilities to perform multi-dimensional correlation analysis and to analyze complex

real-time events, allowing customers to use data visualization and data-mining technologies to

identify complex relationships within their data.

       46.     The Company launched Gridsum Prophet in May 2017. Gridsum Prophet is an

enterprise AI engine built on top of the Gridsum Big Data Platform which includes the following

capabilities: machine learning, predictive modeling, natural language processing, speech and

image recognition, and knowledge graph.

       47.     Gridsum customers use the Company’s products and solutions to, among other

things, analyze Internet user behavior and optimize user experiences, assess web design, manage

search engine marketing campaigns, and integrate data from sources online and offline. The

Company offers “suites of solutions” based on the Gridsum Big Data Platform and Gridsum

Prophet for marketing automation, e-Government, new media, information discovery,

visualization, and Industrial Internet of Things (“IIoT”).




                                                 12
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 16 of 93



       48.     Gridsum’s solutions include, but are not limited to, the following: SEM Dissector

(automates search engine marketing processes and provides comprehensive performance reports),

SEO Dissector (search engine optimization tool analyzing quality and accessibility to search

engines), Mobile Dissector (allows customer to understand mobile app user activity, gain insight

in users’ behaviors, and improve user experience), Ad Dissector (advertisement performance

monitoring and optimization product), Government Web Dissector (solution for public sector

websites, providing operators with real-time website operating data), Video Dissector (online

content analytics tool providing viewer behavior and solutions), Social Listening (cloud-based

solution enabling customers to monitor and analyze web and social media posts regarding brand,

products, and customer service), Law Dissector (search and analysis tool for legal cases), and

ADSUITE (fully integrated package of marketing automation solutions).

       49.     The Company’s commercial marketing and advertising customers have included

the Haier Group, a consumer electronics and home appliances company, Coca-Cola, Chrysler

(China), and Nike. The Company has also worked with China Network Television, Peking

University Law School, a large full-service law firm in China, and various Chinese government

entities. In January 2016, the Company entered into a strategic cooperation agreement with the

PRC’s People’s Court Press providing for the development of a platform to enable access to

judicial decisions and other legal information. In November 2017, in cooperation with Tencent

Holdings (a Chinese company focusing on Internet-related services and products) and the PRC

People’s Court Press, Gridsum launched the Faxin Wei Su Platform which provides integrated

online litigation and remote trial handling services in China.




                                                13
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 17 of 93



       50.     Gridsum’s competitors include diversified technology companies such as Google

and IBM, bid management companies such as adSage and Adobe Media Optimizer, and web

analytics companies such as Adobe Omniture and WebTrends.

       51.     As of December 31, 2015, the Company had 733 employees, growing to 929 by the

end of 2016, to 1,078 by the end of 2017, and to 1,148 by the end of 2018. The majority of the

Company’s employees work in either sales and marketing (410 employees at the end of 2017) or

research and development (546 employees at the end of 2017) with only 122 employees in “general

and administrative” at the end of 2017. All of the Company’s employees are based in China. The

Company has offices and/or data centers in Beijing, Shanghai, Guangzhou, Shenzhen, Chengdu,

and Xi’an.

       52.     Gridsum grew quickly from 2013 to 2016. According to the Company’s Offering

Materials and 2016 Form 20-F, the Company’s customers increased from 141 in 2013 to 395 in

2016, net revenues grew from RMB62.5 million in 2013 to RMB400.3 million in 2016, and net

losses grew from RMB30.7 million in 2013 to RMB67.7 million in 2016.

       53.     As admitted in the restatement, however, the 2016 net revenues were actually

RMB363.8 million and the 2016 net losses were actually RMB98.6 million.

       54.     The Company has no long-term contracts with customers, with most contracts

renewed on an annual basis. For 2015, 2016, and 2017, its top 20 customers accounted for 55%,

55%, and 44% of its total revenues, respectively.

       55.     The Company purportedly accounts for revenues “on a net basis, based on the fees

our customers pay” and “charge the majority of our customers based on percentage of their

spending on our system in the bid management application or the volume of data being processed

(e.g., page views or viewer views).”       For data analytics solutions with bid management




                                               14
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 18 of 93



functionality, the customer is charged based on a percentage of ad spending with the search engine

providers.   If a customer purchases a data analytic solution without spending money on

advertisements, Gridsum typically charges a negotiated variable amount based on the monthly

volume of data processed.

       56.     An annual data volume estimate is provided at the beginning of an engagement and

a fee charged for the predetermined base number of page or viewer views. When data volume

exceeds the predetermined base, Gridsum charges progressively for additional usage. Some

customers request a fee cap which is negotiated and subject to annual review, and others negotiate

fixed-fee contracts. For marketing automation solutions, the Company earns and records service

fee revenues over the life of the contract, in proportion to ad spending or the completion of

contractual milestones. The Company also receives revenues from the incentive programs of

search engine providers, such as Baidu.

V.     VIOLATIONS OF SECTIONS 11 AND 15 OF THE SECURITIES ACT

       57.     For all claims stated within this Section V., Plaintiffs expressly disclaim any

allegations that could be construed as alleging fraud or intentional or reckless misconduct.

       58.     The Securities Act claims are brought against the following defendants: Gridsum,

Qi, Zhang, Yu, Chui, Fan, Bai, Gao, Melcher, Schloss, PwC, and the Underwriter Defendants, i.e.,

the Securities Act Defendants.

       59.     Defendants Qi, Zhang, Yu, Chui, Fan, Bai, Gao, Melcher, and Schloss each

participated in the preparation of and signed (or authorized the signing of) the Registration

Statement and/or an amendment thereto, and the issuance of the Offering Materials.

       60.     Defendants Qi, Zhang, Yu, Chui, Fan, Bai, Gao, Melcher, and Schloss are strictly

liable for the materially untrue and misleading statements incorporated into the Registration

Statement. By virtue of their positions with the Company, they possessed the power and authority


                                                15
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 19 of 93



to control the contents of Gridsum’s reports to the SEC, press releases, and presentations to

securities analysts, money and portfolio managers, and market investors.

       61.     Defendant PwC is strictly liable for the materially untrue and misleading statements

incorporated into the Registration Statement relating to its audit of the Company’s financial

statements. PwC consented to the inclusion of its audit report and opinion stating that Gridsum’s

consolidated financial statements for the years ended December 31, 2013, 2014, and 2015

conformed with GAAP. In forming this opinion, PwC had access to confidential corporate

information concerning Gridsum’s operations and financial prospects, including, but not limited

to, the “evidence supporting the amounts and disclosures in the financial statements.”

       62.     In connection with the services which PwC provided to the Company in connection

with the IPO, PwC personnel were frequently present at the Company’s corporate headquarters

and they frequently spoke with Company personnel and had continual unrestricted access to and

knowledge of the Company’s confidential corporate financial, operating, and business

information. There was no restriction on the scope of PwC’s audit.

       63.     In the run-up to the IPO, the Underwriter Defendants: (i) assisted in the preparation

and presentation of any “road show” materials designed to induce investment in the Company;

(ii) conducted due diligence on the Company, including, inter alia, access to confidential corporate

information concerning Gridsum’s business operations unknown to the investing public; and

(iii) consulted with Company management regarding the content of the Registration Statement.

       64.     Pursuant to the Securities Act, the Underwriter Defendants are liable for the

materially untrue and misleading statements in the Offering Materials.            The Underwriter

Defendants assisted Gridsum and certain Individual Defendants in planning the IPO and were

required to conduct an adequate and reasonable investigation into the business and operations of




                                                16
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 20 of 93



Gridsum — a process known as a “due diligence” investigation. The Underwriter Defendants

were required to conduct a due diligence investigation to participate in the IPO. During the course

of their due diligence investigation, the Underwriter Defendants had continual access to

confidential corporate information concerning Gridsum’s operations and financial prospects.

       65.     In addition to availing themselves of virtually unlimited access to internal corporate

documents, agents of the Underwriter Defendants met with Gridsum’s lawyers, management, and

top executives and made joint decisions regarding: (i) the terms of the IPO, including the price at

which Gridsum shares would be sold to the public; (ii) the strategy to best accomplish the IPO;

(iii) the information to be included in the Offering Materials; and (iv) what responses would be

made to the SEC in connection with its review of the Offering Materials.

       A.      Gridsum’s Initial Public Offering

       66.     Gridsum filed its initial draft registration statement with the SEC on July 10, 2015.

Over one year later, after numerous draft registration statements in response to SEC

correspondence, on August 26, 2016, the Company filed a registration statement on Form F-1

relating to a proposed initial public offering of ADSs.

       67.     The August 26, 2016 Form F-1 registration statement was followed by an

amendment on September 9, 2016, with the final amended Registration Statement filed with the

SEC on September 21, 2016. The Registration Statement was declared effective by the SEC on

September 22, 2016.

       68.     On September 23, 2016, Gridsum filed with the SEC a Prospectus pursuant to Rule

424(b)(4), commencing its IPO of 6.7 million ADSs at a price of $13.00 per share. The Offering

Materials stated that the intended use of the IPO proceeds was for working capital and other general

corporate purposes, including technology and infrastructure investments, product development,

and expansion of sales and marketing.


                                                17
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 21 of 93



       69.     On September 30, 2016, Gridsum announced that the Underwriter Defendants had

chosen to exercise in full their over-allotments, purchasing an additional 1,005,000 shares. In total,

Gridsum issued and sold 7,705,000 ADSs, reaping net proceeds of approximately $87.1 million.

       B.      Defendants Used Material Misstatements and Omissions in the Offering
               Materials to Sell Gridsum ADSs to the Investing Public

       70.     The Offering Materials contained the audited consolidated balance sheets and the

related consolidated statements of operations and comprehensive loss, of shareholders’ deficit,

cash flows, and financial position of Gridsum and its subsidiaries at December 31, 2013, 2014,

and 2015, and the results of operations and cash flows for each of the three years in the period

ended December 31, 2015.

       71.     The Registration Statement stated that the Company’s “financial statements are

prepared in accordance with U.S. GAAP.”

       72.     The Registration Statement contained a Consolidated Statement of Operations

which reflected the following financial data for 2015:




                                                 18
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 22 of 93




                       2015 Consolidated Statement of Operations
                                    Financial Data
                                                       (RMB in Thousands)
         Revenues:
                   Enterprise                            208,157
                   e-Government and other                 29,467
         Total revenues                                                237,624
         Less: Business tax and surcharges                              (2,785)
         Net Revenues                                                  234,839
         Cost of Revenues                                              (35,237)
         Gross profit                                                  199,602
         Operating expenses:
            Sales and marketing expenses                 (84,548)
            Research and development expenses           (100,186)
            General and administrative expenses          (60,540)
         Total operating expenses                                      (245,274)
         Loss from operations                                           (45,672)
         Other income/expense:
            Foreign currency exchange gain/loss           1,339
            Interest income, net                            80
            Other income, net                              111
         Total other income/expense                                      1,530
         Loss before income tax                                        (44,142)
         Income tax expense                                             (4,693)
         Net loss                                                      (48,835)

       73.    The 2015 Consolidated Statement of Operations was materially false and

misleading as subsequently admitted upon the restatement which reflected that:

              (i)     total revenues were actually RMB235,289,000 and not RMB237,624,000;

              (ii)    business tax and surcharges were actually RMB3,092,000 and not

                      RMB2,785,000;

              (iii)   net revenues were actually RMB232,197,000 and not RMB234,839,000;

              (iv)    cost of revenues was actually RMB33,392,000 and not RMB35,237,000;




                                              19
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 23 of 93



               (v)     total operating expenses were actually RMB246,737,000 and not

                       RMB245,274,000;

               (vi)    loss   from    operations        was   actually   RMB47,932,000   and   not

                       RMB45,672,000; and

               (vii)   net loss for the year was actually RMB61,773,000 and not RMB48,835,000.

       74.     The Registration Statement also contained a Consolidated Balance Sheet which

reflected the following financial data for 2015:

                                 2015 Consolidated Balance Sheet
                                         Financial Data
                                                                (RMB in Thousands)
                Cash and Cash equivalents                                  198,523
                Accounts receivable, net                                   279,537
                Prepayment and other current
                                                                             107,046
                assets
                Total current assets                                         585,106
                Non-current assets:
                   Property, equipment, and
                                                               36,243
                software, net
                   Other non-current assets                    4,558
                Total non-current assets                                      40,801
                Total assets                                                 625,907
                Accounts payable                              103,289
                Taxes payable                                  16,484
                Deferred revenue                               31,308
                Advance from customers                        104,605
                Accrued expenses and other
                                                               70,908
                current liabilities
                Salary and welfare payables                    33,539
                Total current liabilities                     360,133
                Total liabilities                                            360,133
                Equity and shareholders' deficit                             265,774
                Total liabilities, equity, and
                                                                             625,907
                shareholders' deficit




                                                   20
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 24 of 93



       75.    The 2015 Consolidated Balance Sheet was materially false and misleading as

subsequently admitted upon the restatement which reflected that:

              (i)      accounts receivable, net was actually RMB273,536,000 and not

                       RMB279,537,000;

              (ii)     prepayment and other current assets were actually RMB105,387,000 and

                       not RMB107,046,000;

              (iii)    total     current     assets      were     actually        RMB577,446,000         and   not

                       RMB585,106,000

              (iv)     total assets were actually RMB618,246,000 and not RMB625,907,000;

              (v)      accounts payable was actually RMB99,559,000 and not RMB103,289,000;

              (vi)     deferred revenue was actually RMB18,368,000 and not RMB31,308,000;

              (vii)    advance from customers was actually RMB112,782,000 and not

                       RMB104,605,000;

              (viii) accrued        expenses        and       other     current     liabilities   were    actually

                       RMB67,292,000 and not RMB70,908,000; and

              (ix) total       current     liabilities    were        actually    RMB357,652,000         and   not

                      RMB360,133,000.

       76.    The Registration Statement contained Notes to the Consolidated Financial

Statements (the “Notes”) which again stated, “The Company’s consolidated financial statements

have been prepared in accordance with U.S. GAAP.”

       77.    The Notes also included the following regarding Gridsum’s revenues:

       (k) Revenue Recognition

       Revenues are generated from sales of the Company’s marketing automation
       solutions and e-Government and other solutions. The targeted customers for
       marketing automation solutions are enterprise customers and the targeted


                                                         21
Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 25 of 93



customers for e-Government and other solutions are governmental agencies and
state-owned entities.

Revenues are recognized when:

   •   persuasive evidence of an arrangement exists;
   •   the Group’s platform is made available and services have been delivered to
       the customer;
   •   the fee is fixed or determinable; and
   •   collection is reasonably assured.

Revenues received from the incentive programs of search engine providers are
based on factors determined by these providers, such as yearly growth in the
amount of advertising on the provider’s search engine platform that the Company’s
customers purchase through its solutions, and other factors selected at the discretion
of these providers. Revenues are recorded net of value-added taxes and surcharges.

In accordance with ASC 605-45, Revenue Recognition: Principal Agent
Considerations, the Company considers several factors in determining whether it
acts as the principal or as an agent in the arrangement of merchandise sales and
provision of various related services and thus whether it is appropriate to record the
revenues and the related cost of sales on a gross basis or record the net amount
earned as service fees.

Where customers purchase multiple solutions in a single contract, the Company
allocates the total consideration to the various elements based on the relative selling
price method and recognizes revenues as services are rendered. In accordance with
ASC 605-25, Revenue Recognition-Multiple-Element Arrangements, the
following hierarchy are followed when determining the appropriate selling price
for each element: (1) vendor specific objective evidence (“VSOE”), (2) third party
evidence (“TPE”) and (3) best estimate of selling price (“BESP”). The Company
recognizes revenues on the elements delivered and defers the recognition of
revenues for the fair value of the undelivered elements until the remaining
obligations have been satisfied. Where all of the elements within an arrangement
are delivered uniformly over the agreement period, revenues are recognized on a
straight line basis over the contract period.

Enterprise

The Company generates enterprise revenue primarily by providing marketing
automation solutions including bid management and data analysis solutions to
enterprise customers. The Company earns and records service fee revenues over
the contractual period, in proportion to ad spending or the completion of milestones
that are stipulated in the contracts. In addition, the Company receives revenues
from the incentive programs of search engine providers based on factors determined
by these providers, such as yearly growth in the amount of advertising on the
provider’s search engine platform that the Company’s customers purchase through


                                          22
       Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 26 of 93



       its solutions, and other factors selected at the discretion of these providers.
       Revenues from these programs are received on both a quarterly and an annual basis
       and are calculated in accordance with the Company’s customers’ usage of the
       search engine providers.

       With respect to the bid management services, the Group considered that: (i) the
       search engines are responsible for providing the advertisements service to the
       customers; (ii) the Group lacks the latitude to determine the prices charged by the
       search engine providers and earns only the fixed service fee from the customers;
       (iii) the hosting and maintenance of the advertisements are the responsibilities of
       the search engine providers; (iv) the customers have the discretion in choosing the
       search engines selection; (v) we receive revenues from incentive programs based
       on the search engine providers’ policies. The Group’s responsibility is to manage
       the customer’s advertising campaign on the search engines, according to the terms
       of the customer contracts so the Group views itself as an agent, and records
       revenues related to these services on a net basis.

       e-Government and Other

       The Company generates revenues by entering into service contracts with
       governmental agencies for its e-government solutions, including Law Dissector
       solutions for the court systems and other law communities beginning in 2015. The
       Company also generates revenues by entering into contracts with state-owned
       television stations for its new media solutions, including TV Dissector, Streaming
       Dissector and Video Dissector.

       (l) Advances from Customers and Deferred Revenues

       Upon the entering of contracts, customers pay the contractual balance as
       prepayments. The Company allocates the prepayments into advances from
       customers and deferred revenues. Advances from customers are the balance of the
       advertising campaign spending that would be recognized as cost payable to search
       engine providers when advertisements are placed. Deferred revenues are the
       revenues to be earned by the Group for services and is recognized as the revenues
       according to the prescribed revenue recognition criteria and policies described
       above.

       78.    The Registration Statement also included a section titled “Management’s

Discussion And Analysis Of Financial Condition And Results of Operation” which stated the

following regarding Gridsum’s revenues:

       Net revenues consist of revenues recognized from customers who used our software
       solutions during the period, including revenues that we receive from the incentive
       programs of search engine providers, less business tax and surcharge. Historically,
       we have increased net revenues through our ability to increase the number of


                                               23
          Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 27 of 93



          customers, retain high quality customers and increase the average customer
          contribution by upselling and cross selling new solutions. We believe this trend
          will continue as more customers adopt our solutions and demand more business
          intelligence to improve their operational efficiency, and as we continue to bring
          more innovative solutions to market and serve our customers.

          79.    The Registration Statement attributed differences between net revenues from 2014

to 2015 as follows:

          Net revenues increased by RMB110.3 million, or 89%, from 2014 to 2015, with
          98% and 38% growth rates in enterprise revenues and e-Government and other
          revenues, respectively. This growth was attributable to increased demand for our
          solutions from new and existing customers. Total customers increased 45% to 307
          customers in 2015 from 211 customers in 2014. Enterprise revenues increased
          RMB103.3 million due to a 48% increase in the number of customers from 163 to
          242 and a 34% increase in average customer contribution from RMB643,503 to
          RMB860,153 (US$129,426). E-Government and other revenues increased
          RMB8.1 million due to an increase in the number of customers from 48 to 65 and
          a slight increase in average customer contribution from RMB444,583 to
          RMB453,338 (US$68,213).

          80.    The Registration Statement contained the March 9, 2016 (except for note 2(a) and

note (d), which was as of August 19, 2016) report and opinion of Gridsum’s auditor, PwC, which

stated:

          To the Board of Directors and Shareholders of Gridsum Holding Inc.:

          In our opinion, the accompanying consolidated balance sheets and the related
          consolidated statements of operations and comprehensive loss, of shareholders’
          deficit and of cash flows present fairly, in all material respects, the financial
          position of Gridsum Holding Inc. and its subsidiaries at December 31, 2013, 2014
          and 2015, and the results of their operations and their cash flows for each of the
          three years in the period ended December 31, 2015 in conformity with accounting
          principles generally accepted in the United States of America. These financial
          statements are the responsibility of the Company’s management. Our responsibility
          is to express an opinion on these financial statements based on our audits. We
          conducted our audits of these statements in accordance with the standards of the
          Public Company Accounting Oversight Board (United States). Those standards
          require that we plan and perform the audit to obtain reasonable assurance about
          whether the financial statements are free of material misstatement. An audit
          includes examining, on a test basis, evidence supporting the amounts and
          disclosures in the financial statements, assessing the accounting principles used and
          significant estimates made by management, and evaluating the overall financial



                                                   24
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 28 of 93



       statement presentation. We believe that our audits provide a reasonable basis for
       our opinion.

       81.     Finally, the Registration Statement stated the following with respect to Gridsum’s

internal controls:

       Prior to this offering, we have been a private company with limited accounting
       personnel and other resources with which to address our internal control over
       financial reporting. Our independent registered public accounting firm has not
       conducted an audit of our internal control over financial reporting. However, in the
       course of auditing our consolidated financial statements as of and for the years
       ended December 31, 2013, 2014 and 2015, we and our independent registered
       public accounting firm identified one material weakness and certain other
       deficiencies in our internal control over financial reporting, each as defined in
       the standards established by the Public Company Accounting Oversight Board of
       the United States. A material weakness is a deficiency, or a combination of
       deficiencies, in internal control over financial reporting such that there is a
       reasonable possibility that a material misstatement of our annual or interim
       financial statements will not be prevented or detected on a timely basis.

       The material weakness relates to our lack of sufficient financial reporting and
       accounting personnel with appropriate knowledge of U.S. GAAP and SEC
       reporting requirements to properly address complex accounting issues and to
       prepare and review our consolidated financial statements and related disclosures in
       accordance with U.S. GAAP and SEC financial reporting requirements.

       We have taken initiatives to improve our internal control over financial reporting
       to address the material weakness that has been identified, including: hiring an
       additional senior financial reporting manager, an internal control manager, and
       three financial analysts with experience in U.S. GAAP accounting and SEC
       reporting to lead accounting and financial reporting matters; designating more
       resources to improve the period-end closing procedures for financial statements
       and relevant disclosures preparation; and taking steps to establish an audit
       committee prior to completion of this offering, with members who have an
       appropriate level of financial expertise to oversee our accounting and financial
       reporting processes as well as our external and internal audits.

       We have also taken other steps to strengthen our internal control over financial
       reporting, including preparing a contracts tracking database, formalizing a set
       of comprehensive U.S. GAAP accounting manuals, establishing an internal audit
       function, continuing to hire qualified professionals with sufficient U.S. GAAP
       accounting and SEC reporting experience, providing relevant training to our
       accounting personnel and upgrading our financial reporting system to
       streamline monthly and year-end closings and integrate financial and operating
       reporting systems.



                                               25
         Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 29 of 93



        82.     The statements in ¶¶ 70-72, 74, and 76-81 were materially false and misleading

when made because as more fully detailed above in ¶¶ 73 and 75 and below at Sections V.C.1.,

V.C.3., V.D.: (i) Gridsum was improperly recognizing revenue; (ii) Gridsum failed to record

accounts payable; (iii) Gridsum failed to accrue certain expenses; (iv) Gridsum failed to record

certain costs; (v) Gridsum misclassified certain financial statement items; (vi) Gridsum’s material

weaknesses over internal controls extended beyond the “lack of sufficient financial reporting and

accounting personnel;” (vii) Gridsum’s material weaknesses had already caused the Company to

issue materially false and misleading financial reports; (viii) Gridsum and certain Individual

Defendants were not appropriately addressing issues with the Company’s financial reporting raised

by its auditor; (ix) PwC was, at a minimum, negligent in performing its audit of the 2015 financial

statements; (x) consequently, Gridsum’s financial statements were inaccurate and misleading, and

did not fairly present, in all material respects, the financial condition and results of operations of

the Company, and (xi) as a result of the foregoing, Gridsum’s Offering Materials were materially

false and misleading at all relevant times.

        C.      The Truth is Revealed

                1.      The Initial Revelation

        83.     On April 23, 2018, Gridsum issued a press release, attached as Exhibit 99.1 to a

Form 6-K filed with the SEC, signed by Zhang, titled “Gridsum Reports Suspension of Audit

Report on Financial Statements,” announcing that its “audit report for the Company’s financial

statements for the year ended December 31, 2016 should no longer be relied upon.” The press

release further stated, in relevant part:

        BEIJING, April 23, 2018 — Gridsum Holding Inc. (“Gridsum” or “Company”)
        (NASDAQ: GSUM), a leading provider of cloud-based big-data analytics and
        artificial intelligence (“AI”) solutions in China, today reported that on April 20,
        2018, PricewaterhouseCoopers Zhong Tian LLP (“PwC”), the Company’s
        independent registered public accounting firm, notified the Company’s Board of


                                                 26
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 30 of 93



       Directors and Audit Committee that PwC’s audit report for the Company’s
       financial statements for the year ended December 31, 2016 should no longer be
       relied upon. Therefore, investors should not rely on that audit opinion.

       In its letter, dated April 16, 2018 (“PwC Letter”), PwC informed the Company of
       certain issues it had identified in conducting its audit of the Company’s financial
       results for the year ended December 31, 2017. Those issues relate to certain
       revenue recognition, cash flow, cost, expense items, and their underlying
       documentation which PwC had previously raised with the Company. Of the items
       specifically identified in the PwC Letter, the Company estimates a 2016 revenue
       impact of approximately RMB 2 million and a 2016 expense impact of
       approximately RMB 6 million. There can be no assurance that the Company or
       PwC will not identify more items as the Company finalizes the review. The Audit
       Committee Chairman and the Company’s Co-Chief Financial Officer have
       discussed the topics covered by the PwC Letter with representatives of PwC. The
       Company’s Audit Committee is fully investigating these issues with assistance
       from external legal and accounting advisors and is working diligently toward an
       expeditious conclusion of the investigation. The Company undertakes no
       obligation to update its disclosures on this topic until the Audit Committee
       investigation is complete. Because PwC will not be in a position to issue reports
       on the Company’s financial statements until the Audit Committee completes its
       review and PwC is satisfied that any outstanding issues have been satisfactorily
       addressed, the Company’s 20-F filing will be delayed until such audit is
       completed.

       Mr. Guosheng Qi, Chief Executive Officer of Gridsum, commented, “For many
       years, starting well before our IPO, we have been committed to transparency and
       good corporate governance and remain so. When we became aware of certain
       accounting issues, we immediately took measures to address this situation. Our
       Audit Committee started an investigation and appointed a respected global law firm
       to conduct that review with the assistance of ‘big four’ forensic accounting
       specialists. This work is still ongoing. I have full confidence in the integrity and
       professionalism of all parties involved and we hope to report our results as soon as
       practicable after that work concludes. Meanwhile, we continue to make good
       progress in our efforts to grow the Company and expand our product range and
       client base. Our fundamentals and business prospects remain robust, and we look
       forward to continuing to work toward increasing shareholder value.”

       84.    On this news, Gridsum ADSs declined $1.17 per share, or 16.04%, to close at $6.12

on April 23, 2018 on unusually heavy trading volume of over 7.4 million shares. Intra-day trading

on April 23, 2018 reached a share price low of $3.68, a 49% decrease from the share price low on

April 20, 2018. Gridsum’s ADSs continued to decline over the next few days as a result of the

disclosure, dropping another 10% on April 24, 2018, and $2.27, or 31.14% from its closing price


                                               27
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 31 of 93



per share on April 20, 2018 to its closing price per share on April 26, 2018. The Company’s share

price has not returned to its April 20, 2018 closing price of $7.29 since.

               2.      Nasdaq Warnings as the Audit Committee Investigates

       85.     On April 30, 2018, the Company filed a Form 12b-25 with the SEC, signed by

Zhang, stating that Gridsum’s annual report on Form 20-F for the year-ended December 31, 2017

could not be filed in a timely manner “due to delays associated with certain issues identified in the

course of the audit of the registrant’s annual financial statements for the year ended December 31,

2017 and the investigation of such issues by the registrant’s audit committee.”

       86.     On the same day, Gridsum issued a press release, attached as Exhibit 99.1 to a Form

6-K filed with the SEC, signed by Zhang, titled “Gridsum Receives NASDAQ Notice Relating to

Late Filing of Annual Report on Form 20-F,” stating in relevant part:

       BEIJING, April 30, 2018 — Gridsum Holding Inc. (“Gridsum” or “Company”)
       (NASDAQ: GSUM), a leading provider of cloud-based big-data analytics and
       artificial intelligence (“AI”) solutions in China, today reported that it has received
       a letter from the Listing Qualifications Department of The Nasdaq Stock Market
       (“Nasdaq”), dated April 27, 2018 (“Nasdaq Letter”), notifying the Company that
       it is not in compliance with the requirements for continued listing under Nasdaq
       Listing Rule 5250(c)(1), because it is unable to timely file its annual report on
       Form 20-F for the year ended December 31, 2017 (“2017 Annual Report”).

       Under Nasdaq Listing Rules, the Company has 60 calendar days from the date
       of the Nasdaq Letter to submit a plan as to how it plans to regain compliance with
       Nasdaq’s continued listing requirements (“Compliance Plan”). If Nasdaq
       accepts the Company’s Compliance Plan, Nasdaq may grant the Company an
       exception of up to 180 calendar days from the due date of the 2017 Annual Report,
       or until October 29, 2018, to regain compliance. If Nasdaq does not accept the
       Compliance Plan, the Company will have the opportunity to appeal that decision to
       a Nasdaq Hearings Panel. The Company intends to file submit its Compliance Plan
       within the prescribed 60-day period, and, if Nasdaq grants the exception, to file its
       2017 Annual Report within the permitted period.

       87.     The next day, May 1, 2018, the Company issued a press release, attached as Exhibit

99.1 to a Form 6-K filed with the SEC, titled “Gridsum Announces Proposed Investment from

FutureX Capital,” announcing that the Company had entered into a convertible note purchase


                                                 28
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 32 of 93



agreement (the “Note”) with FutureX Innovation SPC, an affiliate of FutureX Capital Limited.

Pursuant to the Note, FutureX would purchase a convertible note with a principal value of $40

million, convertible into Class B ordinary shares at a conversion price of $6.50 per share, a 21.5%

premium to Gridsum’s closing price on April 27, 2018. The Note term was 18 months bearing

interest at 2.80% per annum. It was announced on May 7, 2018 that the investment was complete.

       88.     On May 8, 2018, Gridsum issued a press release, attached as Exhibit 99.1 to a Form

6-K filed with the SEC, titled “Gridsum Announces Receipt of Preliminary Non-Binding

Proposal,” announcing receipt of a preliminary proposal letter from FutureX Capital Limited

proposing to acquire all outstanding shares of the Company for $8.70 per ADS in a going private

transaction. In a press release issued by the Company on May 11, 2018, Gridsum informed

investors that the Company’s Board had formed a special committee comprised of defendants

Schloss, Gao, and Melcher to evaluate the proposal. To date, the Company has not provided any

further information to investors regarding the proposal.

       89.     On June 28, 2018, the Company filed a Form 6-K with the SEC announcing the

dismissal of PwC as the independent registered public accounting firm for Gridsum, as

recommended by the Audit Committee and approved by the Board.

       90.     On August 29, 2018, Gridsum issued a press release, attached as Exhibit 99.1 to a

Form 6-K filed with the SEC, signed by Zhang, titled “Gridsum Granted Extension by Nasdaq to

Regain Compliance,” announcing Nasdaq’s extension of time to regain compliance “provided that

the Company files its annual report on Form 20-F for the year ended December 31, 2017 (“2017

Annual Report”) by October 29, 2018, and provides the Nasdaq staff with an update on the Audit

Committee’s internal investigation on or before September 28, 2018.” Gridsum affirmatively

stated, “The Company expects to satisfy” these requirements.




                                                29
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 33 of 93



       91.       Gridsum did not satisfy Nasdaq’s requirements and filed nothing on October 29,

2018. On October 31, 2018, the Company issued a press release, attached as Exhibit 99.1 to a

Form 6-K filed with the SEC, signed by Zhang, titled “Gridsum Announces Receipt of Nasdaq

Staff Determination Letter and Intent to Request Hearing,” announcing that it had received a letter

from Nasdaq stating that the Company’s ADSs are subject to delisting. The press release stated in

relevant part:

       BEIJING, October 31, 2018 — Gridsum Holding Inc. (“Gridsum” or “Company”)
       (Nasdaq: GSUM), announced that it received a letter from the Staff of the Listing
       Qualifications Department of the Nasdaq Stock Market (“Nasdaq”) notifying the
       Company that since it remains delinquent in filing its Annual Report on Form 20-
       F for the fiscal year ended December 31, 2017 (the “2017 Annual Report”), it has
       not regained compliance with Nasdaq Listing Rule 5250(c)(1) (the “Rule”), which
       requires timely filing of periodic reports with the Securities and Exchange
       Commission (“SEC”). Previously, Nasdaq granted the Company an extension until
       October 29, 2018 to file all delinquent periodic reports. As described in the letter,
       as a result of the continued delinquency, the Company’s American depositary
       shares are subject to delisting unless the Company timely requests a hearing
       before a Nasdaq Hearings Panel (“Panel”).

       The Company intends to timely request a hearing before the Panel to present its
       plan for regaining compliance with the Rule and request continued listing pending
       its return to compliance. The hearing request automatically stays the delisting for
       a period of 15 calendar days from the date of the deadline to request a hearing. The
       Company will present information to the Panel, which will make a decision based
       on the plan for regaining compliance and the Company’s presentation, whether to
       grant the Company an extension of time within which to regain compliance with
       the Rule for a period of up to 360 days from the original due date of the Company’s
       first late filing.

       The Company recently concluded its audit committee investigation, announced
       on April 23, 2018. The Company has made significant progress in implementing,
       and continues to action, a number of remedial steps to bolster substantially its
       financial controls and contract management processes as recommended by the
       audit committee. The Company continues to make significant progress in
       working with its independent auditors to finalize its audited financial statements
       as of and for the years ended December 31, 2015, 2016 and 2017.

       92.       On November 13, 2018, Gridsum issued a press release, attached as Exhibit 99.1 to

a Form 6-K filed with the SEC, signed by Zhang, titled “Gridsum Announces Nasdaq Hearing



                                                30
          Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 34 of 93



Date,” announcing the scheduling of the Company’s hearing before the Panel for December 13,

2018 when the Company planned to request the continued listing of the Company’s securities on

Nasdaq.      According to the press release, Nasdaq “indicated that the Panel will issue its

determination regarding the Company’s listing status likely within 30 days of the hearing.” The

Company stated that it expected “to receive a separate determination from the Panel regarding the

Company’s request for a further extension of the stay - at least pending the ultimate conclusion of

the hearing process - prior to November 21, 2018.” The Company stated again that it “continues

to make significant progress in working with its independent auditors to finalize its audited

financial statements as of and for the years ended December 31, 2015, 2016 and 2017.”

       93.      On November 23, 2018, Gridsum issued yet another press release, attached as

Exhibit 99.1 to a Form 6-K filed with the SEC, signed by Zhang, titled “Gridsum Announces

Nasdaq Stay Request Granted,” announcing the “stay of any suspension action by Nasdaq pending

the issuance of the Panel’s determination regarding the Company’s listing status following the

hearing [on December 13, 2018].” And again, for the third time, the Company stated that it

“continues to make significant progress in working with its independent auditors to finalize its

audited financial statements as of and for the years ended December 31, 2015, 2016 and 2017.”

       94.      On December 17, 2018, Gridsum issued a press release, attached as Exhibit 99.1 to

a Form 6-K filed with the SEC, signed by Zhang, titled “Gridsum Provides Additional Information

Regarding Audit Committee Investigation And Update On Anticipated Timing For Filing Audited

Financial Statements And Annual Report,” announcing that the Audit Committee concluded the

investigation in October 2018 and determined that:

       •     an agreement entered into between the Company and a significant vendor,
             providing Gridsum the exclusive right to develop a distribution network for a
             key product, appeared to be an arms-length transaction;




                                                31
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 35 of 93



        •     the Audit Committee was unable to reach conclusions with respect to issues
              relating to certain expense items due to documentation issues;

        •     due to the nature of the issues relating to the Company’s revenue recognition,
              cash flow, cost and expense items, and underlying documentation, such issues
              should be resolved in the audit process; and

        •     the Company had made significant progress in implementing, and continued to
              take, a number of remedial steps to bolster substantially its financial controls
              and contract management processes as recommended by the Audit Committee,
              including implementing a new expense control system, hiring additional
              accounting staff, hiring consultants to improve internal procedures, and
              providing additional training to employees.

        95.      The December 17, 2018 press release also stated that the Company was making

progress in finalizing its audited financial statements as of and for the years ended December 31,

2015, 2016, and 2017, and expected the 2017 annual report to be filed on or around January 31,

2019.

        96.      On January 7, 2019, the Company issued a press release, attached as Exhibit 99.1

to a Form 6-K filed with the SEC, signed by Zhang, titled “Gridsum Receives NASDAQ Notices

and Files Annual Report and Interim Report,” announcing that the Company had received a letter

from Nasdaq “dated January 2, 2019, notifying the Company that it was not in compliance with

the requirements for continued listing” due to the lack of interim balance and income statement

reporting for the six month period ended June 30, 2018 which was due by December 31, 2018.

The Company also reported that on January 4, 2019 Gridsum received a letter from the Panel

“indicating that the Panel had granted the Company until” January 31, 2019 to file the Company’s

annual report for the year ended December 31, 2017. The Company stated that it responded to

both letters on January 7, 2019 and also filed the 2017 Form 20-F and 2018 Interim Report with

the SEC on January 7, 2019.




                                                  32
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 36 of 93



              3.     The January 7, 2019 Restatement

        97.   On January 7, 2019, the Company filed the 2017 Form 20-F with the SEC. The

2017 Form 20-F included restated financial statements for the years ended December 31, 2015 and

2016.

        98.   The restated financial statements included the following adjustments to the line

items of the Company’s originally disseminated 2015 financial statements:

                           Consolidated Statement of Operations
                           For the Year Ended December 31, 2015
                        (RMB in Thousands, except for per share data)

                                 As         Restatement           As
                              Previously                                          %
                                            Adjustment          Revised
                              Reported                                          Change
                                              (RMB)             (RMB)
                               (RMB)
         Revenues              237,624         (2,335)          235,289           0.9
         Less: Business tax
                                (2,785)         (307)           (3,092)           11
         and surcharges
         Net Revenues          234,839         (2,642)          232,197           1.1
         Cost of Revenues      (35,237)         1,845           (33,392)          5.2
         Total operating
                               (245,274)       (1,463)         (246,737)          0.6
         expenses
         Loss from
                               (45,672)        (2,260)          (47,932)          4.9
         operations
         Net loss for the
                               (48,835)       (12,938)          (61,773)         26.5
         year
         Net loss
         attributable to
         Gridsum’s             (85,168)       (12,938)          (98,106)         15.2
         ordinary
         shareholders
         Net loss per share
         attributable to
         Gridsum’s
                                (8.52)         (1.29)            (9.81)          15.1
         ordinary
         shareholders,
         basic and diluted




                                              33
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 37 of 93




                                  Consolidated Balance Sheet
                                   As of December 31, 2015
                          (RMB in Thousands, except for per share data)

                                 As         Restatement          As
                              Previously    Adjustment         Revised          % Change
                              Reported        (RMB)            (RMB)
                               (RMB)
         Accounts
                               279,537         (6,001)         273,536              2.1
         receivable, net
         Prepayment and
         other current         107,046         (1,659)         105,387              1.5
         assets
         Total current
                               585,106         (7,660)         577,446              1.3
         assets
         Total assets          625,907         (7,661)         618,246              1.2
         Accounts payable      103,289         (3,730)          99,559              3.6
         Taxes payable          16,484          9,628           26,112             58.4
         Deferred revenue       31,308        (12,940)          18,368             41.3
         Advance from
                               104,605         8,177           112,782              7.8
         customers
         Accrued expenses
         and other current      70,908         (3,616)          67,292              5.1
         liabilities
         Total current
                               360,133         (2,481)         357,652              0.7
         liabilities
         Total liabilities     360,133         (2,481)         357,652              0.7
         Accumulated
         other
                               (19,052)           42           (19,010)             0.2
         comprehensive
         loss
         Accumulated
                               (191,644)       (5,222)         (196,866)            2.7
         deficit
         Total Gridsum’s
         shareholders’         (210,628)       (5,180)         (215,808)            2.5
         equity
         Total equity          (210,244)       (5,180)         (215,424)            2.5

       99.    As presented in the above tables, among other things, the originally disseminated

2015 financial statements presented materially false and misleading financial information as

follows: (i) a net loss that was materially understated by 26.5%; (ii) taxes payable that was



                                             34
         Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 38 of 93



materially understated by 58.4%; and, (iii) deferred revenue that was materially overstated by

41.3%.

         100.   The 2017 Form 20-F also included the following Note 2(a) to the financial

statements contained therein:

         The Group’s consolidated financial statements for the years ended December 31,
         2015 and 2016 have been restated in accordance with ASC 250, Accounting
         Changes and Error Corrections (the “restated consolidated financial statements”).
         In preparing its financial statements for the year ended December 31, 2017, the
         Group determined that it was appropriate to change its method for recognition of
         certain revenue, and in the process of reviewing its financial statements for the
         years ended December 31, 2015 and 2016, the Group also identified other
         adjustments relating to cost accruals, expense cutoff procedures and classification
         changes, which resulted in restatements of the Group’s previously-issued audited
         consolidated financial statements for the years ended December 31, 2015 and 2016.

         The change in the Group’s revenue recognition method applied to its sales,
         beginning in 2016, of public sentiment tracking services, which are a part of the
         Group’s Social Listening Solutions suite. The Group sells distribution rights to a
         public sentiment tracking service, which is provided by a third party search engine,
         to sub-distributors for resale to end customers. The Group previously recognized
         these revenues at the time of sale to the subdistributors, when revenue recognition
         criteria were met in accordance with ASC 605-45. Due to the rapid increase in
         revenues from this service and collection of the related accounts receivable that was
         slower than expected, the Group determined that it was appropriate to recognize
         these revenues on a cash basis, recognizing the revenues only when the fees were
         collected by the Group from the sub-distributors.

         This change in revenue recognition method reduced reported revenues in 2016 by
         approximately RMB42.1 million. This reduction was partially offset by a RMB6.0
         million increase due to a cutoff adjustment, and by an adjustment related to business
         tax and surcharges, resulting in a net reduction of RMB36.4 million in 2016. The
         change in revenue recognition method also resulted in adjustments to related items
         in the Group’s statements of operations and balance sheet. Accounts receivable at
         December 31, 2016 was reduced by approximately RMB56.4 million, of which
         approximately RMB42.1 million reflects the change of revenue recognition method
         and the balance reflects classification changes and associated changes to deferred
         revenue. The change in revenue recognition method had no effect on the 2015
         financial results.

         The Group also increased accounts payable as of December 31, 2016 by
         approximately RMB37.4 million, in order to reconcile its accounting to that of its
         main media partners for SEM solutions.



                                                  35
Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 39 of 93



Other significant adjustments to the Group’s balance sheet as of December 31, 2016
included a RMB29.1 million decrease in deferred revenue due to reclassification
changes and associated adjustments to accounts receivable and deferred revenue
balances.

In connection with its accounting review, the Group identified material weaknesses
in its internal control over financial reporting, which are described in Item 15,
“Controls and Procedures,” in this Annual Report on Form 20-F.

101.   The 2017 Form 20-F also included the following:

PwC China was unable to assess what additional audit work it would need to plan
and perform in order to complete to its satisfaction an audit of our 2017 financial
statements. PwC China was unable to assess what additional audit work it would
need to plan and perform in order be in a position to reissue its audit opinion (or
issue a new opinion) with respect to our 2016 financial statements. Because such
matters were not resolved to the satisfaction of PwC China as of the date of its
dismissal, such matters constitute reportable events under Item 16F(a)(1)(v).

                                  *       *       *

For purposes of this Item 16F, the term “reportable events” means any of the
following events:

(A) The accountant’s having advised the registrant that the internal controls
necessary for the registrant to develop reliable financial statements do not exist;

(B) The accountant’s having advised the registrant that information has come to the
accountant's attention that has led it to no longer be able to rely on management’s
representations, or that has made it unwilling to be associated with the financial
statements prepared by management;

(C)(1) The accountant’s having advised the registrant of the need to expand
significantly the scope of its audit, or that information has come to the accountant’s
attention during the time period covered by Item 16F(a)(1)(iv), that if further
investigated may: (i) Materially impact the fairness or reliability of either: a
previously issued audit report or the underlying financial statements; or the
financial statements issued or to be issued covering the fiscal period(s) subsequent
to the date of the most recent financial statements covered by an audit report
(including information that may prevent it from rendering an unqualified audit
report on those financial statements); or (ii) Cause it to be unwilling to rely on
management’s representations or be associated with the registrant's financial
statements; and (2) Due to the accountant’s resignation (due to audit scope
limitations or otherwise) or dismissal, or for any other reason, the accountant did
not so expand the scope of its audit or conduct such further investigation; or

(D)(1) The accountant’s having advised the registrant that information has come to
the accountant’s attention that it has concluded materially impacts the fairness or


                                         36
           Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 40 of 93



           reliability of either (i) a previously issued audit report or the underlying financial
           statements, or (ii) the financial statements issued or to be issued covering the fiscal
           period(s) subsequent to the date of the most recent financial statements covered by
           an audit report (including information that, unless resolved to the accountant's
           satisfaction, would prevent it from rendering an unqualified audit report on those
           financial statements); and (2) Due to the accountant’s resignation, dismissal or
           declination to stand for reelection, or for any other reason, the issue has not been
           resolved to the accountant’s satisfaction prior to its resignation, dismissal or
           declination to stand for re-election.

           102.   On this news, Gridsum’s share price dropped 5.6%, from a closing price of $1.60

per share on January 7, 2019 to $1.51 per share on January 8, 2019, an overall decrease of 88%

from the $13.00 IPO price.

           D.     Defendants are Subject to SEC, GAAP, and Certain Auditing Requirements
                  and Violated Those Requirements

           103.   GAAP are a set of principles recognized by the accounting profession as the

standards, rules, and procedures necessary to define accepted accounting practices at a particular

time.

           104.   SEC rules and regulations require that publicly-traded companies include financial

statements that comply with GAAP in their annual filings with the SEC. See Section 13 of the

Exchange Act (15 U.S.C. § 78m); Rule 10-01(d) of Regulation S-X (17 C.F.R. § 210.10-01(d)).

Regulation S-X states that financial statements filed with the SEC that are not prepared in

accordance with GAAP are presumed to be misleading. 17 C.F.R. § 210.4-01(a)(1).

           105.   The Public Company Accounting Oversight Board (“PCAOB”) is the private-

sector, nonprofit corporation created by SOX to oversee the audits of public companies and other

issuers.

           106.   The PCAOB (AS 2815) discusses “The Meaning of Present Fairly in Conformity

With Generally Accepted Accounting Principles in the Auditor’s Report” as follows:

           The auditor’s opinion that financial statements present fairly an entity’s financial
           position, results of operations, and cash flows in conformity with generally


                                                     37
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 41 of 93



       accepted accounting principles should be based on his or her judgment as to
       whether:

       (a)     the accounting principles selected and applied have general acceptance.

       (b)     the accounting principles are appropriate in the circumstances.

       (c)     the financial statements, including the related notes, are informative of
               matters that may affect their use, understanding, and interpretation.

       (d)     the information presented in the financial statements is classified and
               summarized in a reasonable manner, that is, neither too detailed nor too
               condensed.

       (e)     the financial statements reflect the underlying transactions and events in a
               manner that presents the financial position, results of operations, and cash
               flows stated within a range of acceptable limits, that is, limits that are
               reasonable and practicable to attain in financial statements.

       Generally accepted accounting principles recognize the importance of reporting
       transactions and events in accordance with their substance. The auditor should
       consider whether the substance of transactions or events differs materially from
       their form.

       107.    As discussed herein and shown with the restatement, Gridsum’s 2015 financial

statements contained in the Offering Materials did not comply with GAAP, materially misstating,

among other things, Gridsum’s revenues and expenses.

       108.    Furthermore, Gridsum’s accounting policies with respect to revenue recognition,

accounts payable, cost accruals, expenses, and classification errors were not truthfully disclosed

in the Offering Materials. For example, prior to the 2017 Form 20-F restatement, the Company

never disclosed the fact that, in contravention of GAAP, the Company improperly: (i) recognized

sales revenues on consignment transactions that were not sales; (ii) failed to record accounts

payable; (iii) failed to accrue certain expenses; (iv) failed to record certain costs; and

(v) misclassified financial statement items.

       109.    The restatement adjustments were unquestionably material as the concept is defined

by the SEC in its Staff Accounting Bulletin No. 99:



                                               38
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 42 of 93



       A matter is “material” if there is a substantial likelihood that a reasonable person
       would consider it important. In its Statement of Financial Accounting Concepts
       No. 2, the FASB stated the essence of the concept of materiality as follows: The
       omission or misstatement of an item in a financial report is material if, in the light
       of surrounding circumstances, the magnitude of the item is such that it is probable
       that the judgment of a reasonable person relying upon the report would have been
       changed or influenced by the inclusion or correction of the item.

       This formulation in the accounting literature is in, substance identical to the
       formulation used by the courts in interpreting the federal securities laws. The
       Supreme Court has held that a fact is material if there is “a substantial likelihood
       that the . . . fact would have been viewed by the reasonable investor as having
       significantly altered the ‘total mix’ of information made available.” Under the
       governing principles, an assessment of materiality requires that one views the facts
       in the context of the “surrounding circumstances,” as the accounting literature puts
       it, or the “total mix” of information, in the words of the Supreme Court. In the
       context of a misstatement of a financial statement item, while the “total mix”
       includes the size in numerical or percentage terms of the misstatement, it also
       includes the factual context in which the user of financial statements would view
       the financial statement item.

       110.    The restatement resulted in decreased 2015 and 2016 revenue. As stated in the

2017 Form 20-F, with the restatement, the Company discontinued recognizing sentiment tracking

services revenue upon “sale” to sub-distributors, and instead recognized sentiment tracking

services revenue upon the receipt of payment from sub-distributors after they completed sales to

others (i.e., “the Group determined that it was appropriate to recognize these revenues on a cash

basis, recognizing the revenue only when the fees were collected by the Group from the sub-

distributors.”). The 2017 Form 20-F stated that this change was instituted because “[d]ue to the

rapid increase in revenues from this service” the “collection of the related accounts receivable . . .

was slower than expected.”

       111.    Accrual accounting is based upon the recognition of revenue at the time a credit

sale occurs, with an appropriate provision for non-collection of receivables. GAAP provides no

justification for a change to recognize revenues on “sales” on a cash basis because collection of

the accounts receivable is “slower than expected.”



                                                 39
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 43 of 93



       112.    In reality, there was no “sale” to sub-distributors and, therefore, the Company’s

revenue recognition method was improper and contrary to GAAP. The sub-distributors did not

“buy” sentiment tracking services from the Company. The sub-distributors were sales agents who

took possession of and then sold the Company’s sentiment tracking services product to third parties

pursuant to a consignment arrangement between the Company and the sub-distributors.

       113.    Gridsum’s 2017 Form 20-F described the change in the Company’s accounting for

revenue as applicable to the Company’s sentiment tracking services which purportedly

commenced in 2016. It also stated that “[t]he change in revenue recognition method had no effect

on the 2015 financial results.”

       114.    However, the restatement of the Company’s 2015 financial statements to decrease

revenue and accounts receivable creates a strong inference that an adjustment similar to a change

from accrual accounting to cash basis accounting applied to the 2015 restatement. Put another

way, the fact that during 2018 the Company reversed 2015 credit sales and eliminated apparently

unpaid receivables that arose in connection with 2015 “sales” transactions strongly infers that the

reversals applied to fictitious 2015 sales (which are non-sales just as consignment transactions are

non-sales).

       115.    SEC Staff Accounting Bulletin No. 101, “Revenue Recognition in Financial

Statements” (“SAB 101”), addresses this scenario as follows:

       Question 2

       Facts: Company Z enters into an arrangement with Customer A to deliver
       Company Z’s products to Customer A on a consignment basis. Pursuant to the
       terms of the arrangement, Customer A is a consignee, and title to the products does
       not pass from Company Z to Customer A until Customer A consumes the products
       in its operations. Company Z delivers product to Customer A under the terms of
       their arrangement.

       Question: May Company Z recognize revenue upon delivery of its product to
       Customer A?


                                                40
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 44 of 93



       Interpretive Response: No. Products delivered to a consignee pursuant to a
       consignment arrangement are not sales and do not qualify for revenue recognition
       until a sale occurs. The staff believes that revenue recognition is not appropriate
       because the seller retains the risks and rewards of ownership of the product and title
       usually does not pass to the consignee.

       Other situations may exist where title to delivered products passes to a buyer, but
       the substance of the transaction is that of a consignment or a financing. Such
       arrangements require a careful analysis of the facts and circumstances of the
       transaction, as well as an understanding of the rights and obligations of the parties,
       and the seller’s customary business practices in such arrangements. The staff
       believes that the presence of one or more of the following characteristics in a
       transaction precludes revenue recognition even if title to the product has passed to
       the buyer:

               1. The buyer has the right to return the product and:

                      a)      the buyer does not pay the seller at the time of sale, and the
                              buyer is not obligated to pay the seller at a specified date or
                              dates,

                      b)      the buyer does not pay the seller at the time of sale but rather
                              is obligated to pay at a specified date or dates, and the
                              buyer’s obligation to pay is contractually or implicitly
                              excused until the buyer resells the product or subsequently
                              consumes or uses the product,

                      c)      the buyer’s obligation to the seller would be changed (e.g.,
                              the seller would forgive the obligation or grant a refund) in
                              the event of theft or physical destruction or damage of the
                              product,

                      d)      the buyer acquiring the product for resale does not have
                              economic substance apart from that provided by the seller,
                              or

                      e)      the seller has significant obligations for future performance
                              to directly bring about resale of the product by the buyer.

       116.    As noted by the SEC in its Accounting And Auditing Enforcement Release No. 817

“In the Matter of Cypress Bioscience Inc. and Alex P. De Soto, CPA”: “it is a well-established

tenet of GAAP that transactions must be accounted for in accordance with their substance rather

than their form.”




                                                41
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 45 of 93



       117.    Had PwC examined the Company’s “sales” agreements and correspondence, and

sent detailed confirmation letters to customers, PwC could not have avoided learning of the

existence of the Company’s consignment arrangements. PwC was, at a minimum, negligent in not

doing so.

       118.    Further, in the introductory portion of Accounting Series Release No. 173, the SEC

made the following comments pertaining the importance of an auditor’s need to address economic

substance:

       Another problem . . . is the need for emphasizing the importance of substance over
       form in determining accounting principles to be applied to particular transactions
       and situations. In addition to considering substance over form in particular
       transactions, it is important that the overall impression created by the financial
       statements be consistent with the business realities of the company’s financial
       position and operations. . . . We believe that the auditor must stand back from his
       resolution of particular accounting issues and assess the aggregate impact of the
       particular issues upon a reasonable investor's perception of the economic substance
       of the enterprise for which the financial statements are being presented.

       119.    In opining on the fairness of the Company’s originally disseminated 2015 financial

statements, PwC failed to assess the propriety of the accounting principles used by the Company

and it failed to consider the importance of substance over form in determining accounting

principles to be applied.

       120.    Additionally, Gridsum’s apparent non-recordation of invoices received from its

main SEM solution media partners, its false recordation of sales transactions and non-recordation

of consignment transactions, its non-recordation of invoices, its non-accrual and non-recordation

of expenses for services received, and the inability to rely upon the representations of management,

indicates that the Company was non-compliant with the Books and Records Provisions under the

Exchange Act. The Company failed to comply with provisions of the Exchange Act which require

each registrant with securities registered pursuant to Section 12 of the Exchange Act, or required

to file reports pursuant to Section 15(d), to make and keep books, records, and accounts, which, in


                                                42
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 46 of 93



reasonable detail, accurately and fairly reflect the transactions of the registrant and must maintain

internal accounting controls that are sufficient to provide reasonable assurances that, among other

things, transactions are recorded as necessary to permit the preparation of financial statements in

conformity with GAAP.

       121.    A set of standards known as generally accepted auditing standards (“GAAS”)

outline the responsibilities of an auditor, and additionally explain management’s responsibility for

its own financial statements and reporting as follows:

       The financial statements are management’s responsibility. The auditor’s
       responsibility is to express an opinion on the financial statements. Management is
       responsible for adopting sound accounting policies and for establishing and
       maintaining internal control that will, among other things, initiate, record,
       process, and report transactions (as well as events and conditions) consistent with
       management’s assertions embodied in the financial statements. The entity’s
       transactions and the related assets, liabilities, and equity are within the direct
       knowledge and control of management. The auditor’s knowledge of these matters
       and internal control is limited to that acquired through the audit. Thus, the fair
       presentation of financial statements in conformity with generally accepted
       accounting principles is an implicit and integral part of management’s
       responsibility.

AU § 110.03.

       122.    Defendants Qi, Zhang, Yu, Chui, Fan, Bai, Gao, Melcher, and Schloss were, at a

minimum, negligent in performing these responsibilities.

       123.    PwC was also negligent in applying and following GAAS, including the GAAS

requirement that the financial statements comply in all material respects with GAAP.

Additionally, PwC was, at a minimum, negligent in applying certain auditing standards required

by PCAOB.

       124.    More specifically, in accounting, the cutoff date is the point in time that delineates

which business transactions are to be recorded in the following reporting period as opposed to the

current reporting period. For example, December 31 is the cutoff date used to determine which



                                                 43
         Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 47 of 93



transactions are required to be recorded in December (the current calendar year) and which

transactions are required to be recorded in January (the following calendar year).

         125.   Auditing standards established by the PCAOB (AS 2801: “Subsequent Events”)

state:

         There is a period after the balance-sheet date with which the auditor must be
         concerned in completing various phases of his audit. This period is known as the
         “subsequent period” and is considered to extend to the date of the auditor’s report.
         Its duration will depend upon the practical requirements of each audit and may vary
         from a relatively short period to one of several months. Also, all auditing
         procedures are not carried out at the same time and some phases of an audit will be
         performed during the subsequent period, whereas other phases will be substantially
         completed on or before the balance-sheet date. As an audit approaches completion,
         the auditor will be concentrating on the unresolved auditing and reporting matters
         and he is not expected to be conducting a continuing review of those matters to
         which he has previously applied auditing procedures and reached satisfaction.
         Certain specific procedures are applied to transactions occurring after the balance-
         sheet date such as (a) the examination of data to assure that proper cutoffs have
         been made and (b) the examination of data which provide information to aid the
         auditor in his evaluation of the assets and liabilities as of the balance-sheet date.

         126.   The Company’s restatement of its above referenced originally disseminated 2015

audited financial statements addressed cutoff issues involving cost accruals and expenses. As

stated in the Company’s 2017 Form 20-F: “the Group also identified other adjustments relating to

cost accruals, expense cutoff procedures and classification changes, which resulted in restatements

of the Group’s previously-issued audited consolidated financial statements for the years ended

December 31, 2015 and 2016.” Other significant restatement adjustments to the Company’s

balance sheet as of December 31, 2015 included deferred revenue decreases of RMB12,940,000

due to reclassification changes and associated adjustments to accounts receivable and deferred

revenue balances.

         127.   PwC was, at a minimum, negligent in failing to perform a basic audit cutoff

procedure during its audit of the Company’s 2015 financial statements which would have revealed

these issues.


                                                  44
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 48 of 93



       128.   Further, PCAOB Auditing Standard No 3. (“Audit Documentation”) states that

audit documentation should “demonstrate that the underlying accounting records agreed or

reconciled with the financial statements.” PwC was, at minimum, negligent in failing to comply

with this authoritative guidance, resulting in the misstatement of the Company’s costs, expenses,

and accounts payable in the Company’s originally issued 2015 financial statements.

       129.   Lastly, according to an SEC interpretive release dated May 18, 1989 (Securities

Act Release No. 6835):

       The MD&A requirements are intended to provide, in one section of a filing,
       material historical and prospective textual disclosure enabling investors and other
       users to assess the financial condition and results of operations of the registrant,
       with particular emphasis on the registrant's prospects for the future. As the Concept
       Release states:

              The Commission has long recognized the need for a narrative explanation
              of the financial statements, because a numerical presentation and brief
              accompanying footnotes alone may be insufficient for an investor to judge
              the quality of earnings and the likelihood that past performance is indicative
              of future performance. MD&A is intended to give the investor an
              opportunity to look at the company through the eyes of management by
              providing both a short and long-term analysis of the business of the
              company. The Item asks management to discuss the dynamics of the
              business and to analyze the financials.

       As the Commission has stated, ”[i]t is the responsibility of management to identify
       and address those key variables and other qualitative and quantitative factors which
       are peculiar to and necessary for an understanding and evaluation of the individual
       company.”

       130.   SAB 101, drawing from Regulation S-K, Article 303, and Financial Reporting

Release No. 36, also reiterates the importance of MD&A in financial statements:

       Management’s Discussion and Analysis (MD&A) requires a discussion of
       liquidity, capital resources, results of operations and other information necessary to
       an understanding of a registrant’s financial condition, changes in financial
       condition and results of operations. This includes unusual or infrequent
       transactions, known trends or uncertainties that have had, or might reasonably be
       expected to have, a favorable or unfavorable material effect on revenue, operating
       income or net income and the relationship between revenue and the costs of the
       revenue. Changes in revenue should not be evaluated solely in terms of volume


                                                45
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 49 of 93



       and price changes, but should also include an analysis of the reasons and factors
       contributing to the increase or decrease. The Commission stated in Financial
       Reporting Release No. 36 that MD&A should “give investors an opportunity to
       look at the registrant through the eyes of management by providing a historical and
       prospective analysis of the registrant’s financial condition and results of operations,
       with a particular emphasis on the registrant's prospects for the future.” [Emphasis
       added; footnotes omitted.]

       131.    Under these standards, the management of a public corporation must disclose in its

periodic reports filed with the SEC, “known trends or any known demands, commitments, events

or uncertainties” that are reasonably likely to have a material impact on a company’s sales

revenues, income or liquidity, or cause previously reported financial information not to be

indicative of future operating results.

       132.    The Registration Statement contained a section titled “Management’s Discussion

And Analysis Of Financial Condition And Results Of Operations” purporting to discuss various

aspects of the Company’s business. This section of the Registration Statement did not comply

with the above guidance because the Securities Act Defendants failed to disclose that cutoff

procedures and document retention were inadequate, and that the Company’s accounting for

revenue, costs, expenses, and accruals was improper and misleading.

       E.      Causes of Action Under Sections 11 and 15 of the Securities Act

                                           COUNT I
                        For Violations of Section 11 of the Securities Act
                            (Against All Securities Act Defendants)
       133.    Plaintiffs repeat and reallege the allegations contained above as if fully set forth

herein. This Count is predicated upon the Securities Act Defendants’ strict liability for making

false and materially misleading statements and omissions in the Registration Statement.

       134.    This Count does not sound in fraud.          Any proceeding allegations of fraud,

fraudulent conduct, or improper motive are specifically excluded from this Count. Plaintiffs do




                                                 46
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 50 of 93



not allege for this Count that the Securities Act Defendants had scienter or fraudulent intent, which

are not elements of this claim.

       135.    This Count is brought pursuant to Section 11 of the Securities Act on behalf of all

persons who purchased Gridsum securities pursuant to and/or traceable to the Company’s IPO, in

which shares registered under the Registration Statement were sold.

       136.    As alleged, the Registration Statement for the IPO was inaccurate and misleading,

contained untrue statements of material facts, omitted to state other facts necessary in order to

make the statements not misleading, and omitted to state material facts required to be stated

therein, including that: (i) Gridsum was improperly recognizing revenue; (ii) Gridsum failed to

record accounts payable; (iii) Gridsum failed to accrue certain expenses; (iv) Gridsum failed to

record certain costs; (v) Gridsum misclassified certain financial statement items; (vi) Gridsum’s

material weaknesses over internal controls extended beyond the “lack of sufficient financial

reporting and accounting personnel;” (vii) Gridsum’s material weaknesses had already caused the

Company to issue materially false and misleading financial reports; (viii) Gridsum and certain

Individual Defendants were not appropriately addressing issues with the Company’s financial

reporting raised by its auditor; (ix) PwC was, at a minimum, negligent in performing its audit of

the 2015 financial statements; and, (x) consequently, Gridsum’s financial statements were

inaccurate and misleading, and did not fairly present, in all material respects, the financial

condition and results of operations of the Company.

       137.    As issuer of the shares, Gridsum is strictly liable to Plaintiffs and the Class (defined

below) for the misstatements and omissions in the Registration Statement.

       138.    Defendants Qi, Zhang, Yu, Chui, Fan, Bai, Gao, Melcher, and Schloss are strictly

liable for the contents of the Registration Statement based upon their status as officers and/or




                                                 47
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 51 of 93



directors of the Company and/or because they signed or authorized the signing of the Registration

Statement on their behalf pursuant to Section 11(a)(1)-(3) of the Securities Act.

       139.    PwC is strictly liable for the contents of the Registration Statement as the auditor

of Gridsum’s financial statements that consented to the inclusion of its expert report and opinion

pursuant to Section 11(a)(4) of the Securities Act.

       140.    The Underwriter Defendants are strictly liable for the contents of the Registration

Statement as named underwriters pursuant to Section 11(a)(5) of the Securities Act.

       141.    None of the Securities Act Defendants made a reasonable investigation or

possessed reasonable grounds for the belief that the statements contained in the Registration

Statement and identified at ¶¶ 70-72, 74, and 76-81 were true and without omissions of any

material facts and were not misleading.

       142.    By reason of the conduct alleged herein, each the Securities Act Defendant violated,

and/or controlled a person who violated, Section 11 of the Securities Act.

       143.    Plaintiffs acquired Gridsum ADSs pursuant and/or traceable to the Registration

Statement for the IPO.

       144.    Plaintiffs and the Class have sustained damages. The value of Gridsum’s ADSs

has declined substantially subsequent to and due to the Securities Act Defendants’ violations.

       145.    At the time of their purchases of Gridsum securities, Plaintiffs and other members

of the Class were without knowledge of the facts concerning the wrongful conduct alleged herein

and could not have reasonably discovered those facts. Less than one year has elapsed from the

time that Plaintiffs discovered or reasonably could have discovered the facts upon which this

complaint is based to the time of the filing of the initial complaint in this action. Less than three




                                                 48
          Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 52 of 93



years has elapsed between the time that the securities upon which this Count is brought were

offered to the public and the time Plaintiffs filed this complaint.

          146.   By virtue of the foregoing, Plaintiffs and the other members of the Class are entitled

to damages under Section 11 as measured by the provision of Section 11(e), from the Securities

Act Defendants and each of them, jointly and severally.

                                       COUNT II
                    For Violations of Section 15 of the Securities Act
      (Against Defendants Qi, Zhang, Yu, Chui, Fan, Bai, Gao, Melcher, and Schloss)
          147.   Plaintiffs repeat and reallege the allegations contained above as if fully set forth

herein.

          148.   This Count does not sound in fraud.         Any proceeding allegations of fraud,

fraudulent conduct, or improper motive are specifically excluded from this Count. Plaintiffs do

not allege for this Count that the defendants named herein had scienter or fraudulent intent, which

are not elements of this claim.

          149.   This Count is brought pursuant to Section 15 of the Securities Act against the

defendants Qi, Zhang, Yu, Chui, Fan, Bai, Gao, Melcher, and Schloss.

          150.   Each of the defendants named in this Count acted as a controlling person of

Gridsum within the meaning of Section 15 of the Securities Act by virtue of his or her position as

a director and/or senior officer of Gridsum. By reason of their senior management positions and/or

directorships at the Company, as alleged above, the defendants, individually and acting pursuant

to a common plan, had the power to influence and exercised the same to cause Gridsum to engage

in the conduct complained of herein. Further, the defendants’ positions made them privy to and

provided them with actual knowledge of the material facts concealed from Plaintiffs and the Class.

By reason of such conduct, the defendants named in this Count are liable pursuant to Section 15

of the Securities Act.


                                                  49
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 53 of 93



       151.    Each of the defendants named in this Count was a culpable participant in the

violations of Section 11 of the Securities Act alleged in Count I above, based on their having signed

the IPO Registration Statement and having otherwise participated in the process which allowed

the IPO to be successfully completed.

       152.    None of the defendants named herein made a reasonable investigation or possessed

reasonable grounds for the belief that the statements contained in the Registration Statement and

identified at ¶¶ 70-72, 74, and 76-81 were true and without omissions of any material facts and

were not misleading.

       153.    By virtue of the conduct alleged herein, defendants Qi, Zhang, Yu, Chui, Fan, Bai,

Gao, Melcher, and Schloss are liable for the aforesaid wrongful conduct and are liable to Plaintiffs

and the Class for damages suffered as a result of the primary Securities Act violations of Gridsum.

VI.    VIOLATIONS OF SECTIONS 10(b) AND 20(a) OF THE EXCHANGE ACT

       154.    The allegations contained in ¶¶ 155-247 below are made with respect to Plaintiffs’

claims under Sections 10(b) and 20(a) of the Exchange Act only. Plaintiffs disclaim any reliance

upon these allegations or incorporation of these allegations in the Securities Act claims.

       155.    These Exchange Act claims are brought against the following defendants: Gridsum,

the Individual Defendants, and PwC, i.e., the Exchange Act Defendants.

       156.    Gridsum, the Individual Defendants (with the exception of Sarathy), and PwC are

makers of the statements contained in the Offering Documents. Gridsum is the issuer of the

statements, each of the Individual Defendants (with the exception of Sarathy) signed his name to

those statements, indicating that he was a maker thereof, and PwC as the auditor of Gridsum’s

financial statements consented to the inclusion of its expert report and opinion. The materially

false and misleading statements and omissions as described in Section V. above and the reasons




                                                 50
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 54 of 93



for those statements falsity and materiality are expressly incorporated and re-alleged as if fully set

forth herein.

       A.       Additional Materially False and Misleading Misrepresentations and
                Omissions Actionable Under the Exchange Act

False and Misleading Statements Relating to Gridsum’s 2016 Financial Statements
       157.     On March 15, 2017, Gridsum issued a press release titled “Gridsum Reports

Unaudited Fourth Quarter and Full Year 2016 Financial Results,” stating in relevant part:

                               Full Year 2016 Financial Highlights
            •   Net revenues increased by 70.4% to RMB400.3 million (US$57.6 million)
                from RMB234.8 million in the prior year, driven by 68.1% growth in
                Enterprise revenues and 101.6% increase in e-Government and other
                revenues.
            •   Gross profit increased by 73.7% to RMB346.8 million (US$49.9 million)
                from RMB199.6 million in the prior year.
            •   Loss from operations narrowed by 19.5% to RMB36.8 million (US$5.3
                million) from RMB45.7 million in the prior year.

       “We are delighted to report another quarter of solid growth in both our financial
       and operating performance,” stated Mr. Guosheng Qi, Chief Executive Officer of
       Gridsum. “Our topline continued to witness significant momentum in the quarter
       with revenues exceeding our expectations. This strong performance was driven by
       both new customer wins as well as an increase in average revenue per customer. In
       2016, we had 395 total customers, representing a 28.7% year-over-year increase.
       Additionally, average revenue per customer increased by 35.5% year over year to
       RMB1.0 million. These solid metrics demonstrate that our innovative DNA is a
       core component of our success, and our commitment to strengthen our R&D
       capabilities remains robust.

                                          *       *       *

       Mr. Michael Zhang, Chief Financial Officer of the Company, commented, “Driven
       by a 62.7% increase in Enterprise revenues and a 116.4% increase in e-Government
       and other revenues, our net revenues experienced solid growth of 66.7% year over
       year in the fourth quarter. Meanwhile, our 2016 full year revenues increased by
       70.4% year over year. As our business grows, we will continue to invest to further
       strengthen our portfolio of products and the robustness of those products, as well
       as to broaden Gridsum’s market visibility with targeted investment into sales and
       marketing to fuel our continued growth. We will also continue to expand into new
       markets that possess significant growth potential and believe we are well
       positioned, with the right strategy, to capitalize on this dynamic growth momentum



                                                 51
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 55 of 93



       and further fortify our position as China’s leading cloud-based data analytics and
       enterprise SaaS provider.”

                              Full Year 2016 Financial Results
                                        *      *      *

       COST OF REVENUES: Cost of revenues were RMB53.5 million (US$7.7
       million) in the full year of 2016, as compared with RMB35.2 million in the prior
       year. The increase was a result of a RMB14.7 million increase in the cost of
       software optimization services, a RMB3.6 million increase in cost of customer
       service consultants, and increased overhead allocation. The increase primarily
       reflects the Company’s incremental investment to enhance its data security
       capability.

                                        *      *      *

       OPERATING EXPENSES: Total operating expenses for the full year of 2016
       were RMB383.5 million (US$55.2 million), as compared with RMB245.3 million
       in the prior year. As a percentage of net revenues, operating expenses declined to
       95.8% from 104.4% in the prior year.

                                        *      *      *

       NET       LOSS      ATTRIBUTABLE        TO     GRIDSUM’S          ORDINARY
       SHAREHOLDERS: Net loss attributable to Gridsum’s ordinary shareholders for
       the full year of 2016 was RMB97.4 million (US$14.0 million), as compared with
       RMB85.2 million in the prior year.

       158.   On April 27, 2017, Gridsum filed its 2016 Form 20-F with the SEC, announcing

the Company’s financial and operating results for the year ended December 31, 2016. The 2016

Form 20-F contained the same 2015 Consolidated Statement of Operations data and the same 2015

Consolidated Balance Sheet data that appeared in the Offering Materials.

       159.   The 2016 Form 20-F also contained a 2016 Consolidated Statement of Operations

and a 2016 Consolidated Balance Sheet which reflected the following financial data:




                                              52
Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 56 of 93



                  Consolidated Statement of Operations
                 For The Year Ended December 31, 2016
                             Financial Data
                                               (RMB in Thousands)
Revenues:
          Enterprise                       349,957
          e-Government and other            59,414
Total revenues                                             409,371
Less: Business tax and surcharges                           (9,112)
Net Revenues                                               400,259
Cost of Revenues                                           (53,487)
Gross profit                                               346,772
Operating expenses:
   Sales and marketing expenses           (145,484)
   Research and development expenses      (154,241)
   General and administrative expenses     (83,797)
Total operating expenses                                   (383,522)
Loss from operations                                        (36,750)
Other income/expense:
   Foreign currency exchange gain/loss      (829)
   Interest income, net                    (1,334)
   Other income, net                        (446)
Total other income/expense                                  (2,609)
Loss before income tax                                     (39,359)
Income tax expense                                         (28,387)
Net loss                                                   (67,746)




                                  53
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 57 of 93



                                   Consolidated Balance Sheet
                                     As of December 31, 2016
                                          Financial Data
                                                             (RMB in Thousands)
        Cash and Cash equivalents                                         524,454
        Time deposit                                                       69,430
        Accounts receivable, net                                          412,301
        Prepayment and other current assets                               160,087
        Total current assets                                             1,166,272
        Non-current assets:
           Property, equipment, and software,
                                                          56,107
        net
           Other non-current assets                        3,947
        Total non-current assets                                           60,054
        Total assets                                                     1,226,326
        Short-term bank loans                             65,093
        Accounts payable                                  12,150
        Taxes payable                                     66,589
        Deferred revenue                                  50,110
        Advance from customers                           106,570
        Accrued expenses and other current
                                                          58,473
        liabilities
        Salary and welfare payables                       54,779
        Total current liabilities                        413,764
        Total liabilities                                                 413,764
        Equity and shareholders’ deficit                                  812,562
        Total liabilities, equity, and
                                                                         1,226,326
        shareholders’ deficit

       160.   In the 2016 Form 20-F, the Company stated in relevant part:

       Our discussion and analysis of our financial condition and results of operations
       are based upon our consolidated financial statements, which have been prepared
       in accordance with U.S. GAAP, appearing elsewhere in this annual report.

       161.   The 2016 Form 20-F contained Notes which again stated, “The Company’s

consolidated financial statements have been prepared in accordance with U.S. GAAP.” The

Notes also included the following regarding the Company’s revenues:




                                             54
Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 58 of 93



(l) Revenue Recognition

Revenues are generated from sales of the Company’s marketing automation
solutions and e-Government and other solutions. The targeted customers for
marketing automation solutions are enterprise customers and the targeted
customers for e-Government and other solutions are governmental agencies and
state-owned entities.

Revenues are recognized when:

   •   persuasive evidence of an arrangement exists;
   •   the Group’s platform is made available and services have been delivered to
       the customer;
   •   the fee is fixed or determinable; and
   •   collection is reasonably assured.

Revenues received from the incentive programs of search engine providers are
based on factors determined by these providers, such as yearly growth in the
amount of advertising on the provider’s search engine platform that the Company’s
customers purchase through its solutions, and other factors selected at the discretion
of these providers. Revenues are recorded net of value-added taxes and surcharges.

In accordance with ASC 605-45, Revenue Recognition: Principal Agent
Considerations, the Company considers several factors in determining whether it
acts as the principal or as an agent in the arrangement of merchandise sales and
provision of various related services and thus whether it is appropriate to record the
revenues and the related cost of sales on a gross basis or record the net amount
earned as service fees.

Where customers purchase multiple solutions in a single contract, the Company
allocates the total consideration to the various elements based on the relative selling
price method and recognizes revenues as services are rendered. In accordance with
ASC 605-25, Revenue Recognition-Multiple-Element Arrangements, the
following hierarchy are followed when determining the appropriate selling price
for each element: (1) vendor specific objective evidence (“VSOE”), (2) third party
evidence (“TPE”) and (3) best estimate of selling price (“BESP”). The Company
recognizes revenues on the elements delivered and defers the recognition of
revenues for the fair value of the undelivered elements until the remaining
obligations have been satisfied. Where all of the elements within an arrangement
are delivered uniformly over the agreement period, revenues are recognized on a
straight line basis over the contract period.

Enterprise
The Company generates enterprise revenue primarily by providing marketing
automation solutions including bid management and data analysis solutions to
enterprise customers. The Company earns and records service fee revenues over
the contractual period, in proportion to ad spending or the completion of milestones


                                          55
Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 59 of 93



that are stipulated in the contracts. In addition, the Company receives revenues
from the incentive programs of search engine providers based on factors determined
by these providers, such as yearly growth in the amount of advertising on the
provider’s search engine platform that the Company’s customers purchase through
its solutions, and other factors selected at the discretion of these providers.
Revenues from these programs are received on both a quarterly and an annual basis
and are calculated in accordance with the Company’s customers’ usage of the
search engine providers.

With respect to the bid management services, the Group considered that: (i) the
search engines are responsible for providing the advertisements service to the
customers; (ii) the Group lacks the latitude to determine the prices charged by the
search engine providers and earns only the fixed service fee from the customers;
(iii) the hosting and maintenance of the advertisements are the responsibilities of
the search engine providers; (iv) the customers have the discretion in choosing the
search engines selection; (v) we receive revenues from incentive programs based
on the search engine providers’ policies. The Group’s responsibility is to manage
the customer’s advertising campaign on the search engines, according to the terms
of the customer contracts so the Group views itself as an agent, and records
revenues related to these services on a net basis.

e-Government and Other

The Company generates revenues by entering into service contracts with
governmental agencies for its e-government solutions, including Law Dissector
solutions for the court systems and other law communities beginning in 2015. The
Company also generates revenues by entering into contracts with state-owned
television stations for its new media solutions, including TV Dissector, Streaming
Dissector and Video Dissector.

(m) Advances from Customers and Deferred Revenues

Upon the entering of contracts, customers pay the contractual balance as
prepayments. The Company allocates the prepayments into advances from
customers and deferred revenues. Advances from customers are the balance of the
advertising campaign spending that would be recognized as the cost payable to
search engine providers when advertisements are placed. Deferred revenues are
the revenues to be earned by the Group for services and is recognized as revenue
according to the prescribed revenue recognition criteria and policies described
above.

162.   The 2016 Form 20-F included the following regarding Gridsum’s net revenues:

Net revenues consist of revenues recognized from customers who used our software
solutions during the period, including revenues that we receive from the incentive
programs of search engine providers, less business tax and surcharge. Historically,
we have increased net revenues through our ability to increase the number of


                                        56
          Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 60 of 93



          customers, retain high quality customers and increase the average customer
          contribution by upselling and cross selling new solutions. We believe this trend
          will continue as more customers adopt our solutions and demand more business
          intelligence to improve their operational efficiency, and as we continue to bring
          more innovative solutions to market and serve our customers.

          163.   In discussing the Company’s financial results, the 2016 Form 20-F attributed

differences between net revenues for 2015 and 2016 as follows:

          Net revenues increased by RMB165.4 million, or 70%, from 2015 to 2016, with
          68% and 102% growth rates in enterprise revenues and e-Government and other
          revenues, respectively. This growth was attributable to increased demand for our
          solutions from new and existing customers. Total customers increased 29% to 395
          customers in 2016 from 307 customers in 2015. Enterprise revenues increased
          RMB141.8 million due to a 38% increase in the number of customers from 242 to
          334 and a 22% increase in average customer contribution from RMB860,153 to
          RMB1,047,775 (US$150,911). E-Government and other revenues increased by
          RMB29.9 million, due to an increase in average customer contribution from
          RMB453,338 to RMB974,004 (US$140,286), which was primarily driven by the
          higher demand for our e-Government and other solutions from customers, although
          the number of customers decreased from 65 to 61.

          164.   The 2016 Form 20-F contained the April 27, 2017 report and opinion of PwC which

stated:

          To the Board of Directors and Shareholders of Gridsum Holding Inc.:

          In our opinion, the accompanying consolidated balance sheets and the related
          consolidated statements of operations and comprehensive loss, of shareholders’
          equity/(deficit) and of cash flows present fairly, in all material respects, the
          financial position of Gridsum Holding Inc. and its subsidiaries at December 31,
          2016 and December 31, 2015, and the results of their operations and their cash
          flows for each of the three years in the period ended December 31, 2016 in
          conformity with accounting principles generally accepted in the United States of
          America. These financial statements are the responsibility of the Company’s
          management. Our responsibility is to express an opinion on these financial
          statements based on our audits. We conducted our audits of these statements in
          accordance with the standards of the Public Company Accounting Oversight Board
          (United States). Those standards require that we plan and perform the audit to
          obtain reasonable assurance about whether the financial statements are free of
          material misstatement. An audit includes examining, on a test basis, evidence
          supporting the amounts and disclosures in the financial statements, assessing the
          accounting principles used and significant estimates made by management, and
          evaluating the overall financial statement presentation. We believe that our audits
          provide a reasonable basis for our opinion.


                                                  57
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 61 of 93



       165.      With regards to the Company’s internal controls, the 2016 Form 20-F stated in

relevant part:

       Internal Control over Financial Reporting

       Prior to our initial public offering in September 2016, we were a private company
       with limited accounting personnel and other resources with which to address our
       internal controls. Our independent registered public accounting firm has not
       conducted an audit of our internal control over financial reporting. In the course of
       auditing our consolidated financial statements, we and our independent registered
       public accounting firm identified two material weaknesses and certain other control
       deficiencies in our internal controls, each as defined in the standards established by
       U.S. Public Company Accounting Oversight Board, in our internal control over
       financial reporting as of December 31, 2016. A material weakness is a deficiency,
       or combination of deficiencies, in internal controls, such that there is a reasonable
       possibility that a material misstatement of our annual or interim financial statements
       will not be prevented or detected on a timely basis.

       The two material weaknesses relate to: (1) our lack of sufficient financial
       reporting and accounting personnel with appropriate knowledge of U.S. GAAP
       and the SEC reporting requirements to properly address complex accounting
       issues and to prepare and review our financial statements and related disclosures
       in accordance with U.S. GAAP and SEC financial reporting requirements; and
       (2) the lack of sufficient written policies and procedures for capturing certain
       services received before contracts were signed to timely record the related
       expenses in the financial statements.

       We have taken initiatives to improve our internal control over financial reporting
       to address the material weaknesses and certain other control deficiencies that
       have been identified, including: hiring a Co-Chief Financial Officer, a financial
       analyst with experience in U.S. GAAP accounting and SEC reporting; hiring two
       internal control supervisors to enhance the internal audit function; established
       an audit committee after our initial public offering, with members who have an
       appropriate level of financial expertise to oversee our accounting and financial
       reporting processes as well as our external and internal audits; and we engaged
       an external consulting firm to assist us to assess Sarbanes-Oxley compliance
       readiness and improve overall internal controls.

       We have also taken other steps to strengthen our internal control over financial
       reporting, including preparing a contracts tracking database, continuing to hire
       qualified professionals with sufficient U.S. GAAP accounting and SEC reporting
       experience, providing relevant training to our accounting personnel and
       upgrading our financial reporting system to streamline monthly and year-end
       closings and integrate financial and operating reporting systems.

                                         *       *       *


                                                58
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 62 of 93



       Changes in Internal Control over Financial Reporting

       Except for the matters described above to improve our internal control over
       financial reporting, there were no changes in our internal control over financial
       reporting that occurred during the period covered by this annual report on Form
       20-F that have materially affected, or are reasonably likely to materially affect,
       our internal control over financial reporting.

       166.    The 2016 Form 20-F was signed by Qi and contained certifications pursuant to

SOX signed by Qi, Zhang, and Sarathy, stating, in relevant part, that the information contained in

the 2016 Form 20-F “fairly presents, in all material respects, the financial condition and results of

operations of the Company.”

       167.    The statements in ¶¶ 157-66 were materially false and misleading when made

because they misrepresented and/or failed to disclose the below adverse facts pertaining to the

Company’s business, operations, and financial results, which were known to the Exchange Act

Defendants or recklessly disregarded by them.

       168.    As fully alleged in Section V., the 2015 financial data was materially false and

misleading as subsequently admitted via the restatement. See, e.g., ¶¶ 73, 75, 98-99.

       169.    The 2016 financial data was also materially false and misleading as subsequently

admitted via the restatement. Specifically, the financial data as provided in the press release and

in the 2016 Form 20-F Consolidated Statement of Operations was materially false and misleading

as follows:

               (i)     total revenues were actually RMB371,878,000 and not RMB409,371,000;

               (ii)    business tax and surcharges were actually RMB8,055,000 and not

                       RMB9,112,000;

               (iii)   net revenues were actually RMB363,823,000 and not RMB400,259,000;

               (iv)    cost of revenues was actually RMB55,707,000 and not RMB53,487,000;

               (v)     gross profit was actually RMB308,116,000 and not RMB346,772,000;


                                                 59
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 63 of 93



               (vi)    total operating expenses were actually RMB388,276,000 and not

                       RMB383,522,000;

               (vii)   loss   from         operations        was   actually   RMB80,160,000    and   not

                       RMB36,750,000;

               (viii) foreign exchange gain or loss was actually RMB1,600,000 and not

                       RMB829,000;

               (ix)    other expenses were actually RMB2,066,000 and not RMB1,780,000;

               (x)     income        tax    expense          was   actually   RMB14,801,000    and   not

                       RMB28,387,000; and

               (xi)    net loss for the year was actually RMB98,627,000 and not RMB67,746,000.

       170.    The financial data as provided in the press release and in the 2016 Form 20-F

Consolidated Balance Sheet was materially false and misleading as follows:

       (i)     cash    and    cash     equivalents       were      actually   RMB520,452,000   and   not

               RMB524,454,000;

       (ii)    accounts receivable, net was actually RMB355,880,000 and not RMB412,301,000;

       (iii)   prepayment and other current assets were actually RMB189,740,000 and not

               RMB160,087,000;

       (iv)    total current assets were actually RMB1,139,504,000 and not RMB1,166,272,000;

       (v)     property, equipment and software, net was actually RMB52,618,000 and not

               RMB56,107,000;

       (vi)    total non-current assets were actually RMB68,996,000 and not RMB60,054,000;

       (vii)   total assets were actually RMB1,208,500,000 and not RMB1,226,326,000;

       (viii) short-term bank loans were actually RMB65,000,000 and not RMB65,093,000;




                                                        60
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 64 of 93



       (viii) accounts payable was actually RMB49,564,000 and not RMB12,150,000;

       (ix)    salary   and   welfare    payables    was   actually   RMB42,820,000       and   not

               RMB54,779,000;

       (x)     taxes payable was actually RMB66,851,000 and not RMB66,589,000;

       (xi)    deferred revenue was actually RMB21,057,000 and not RMB50,110,000;

       (xii)   advance from customers was actually RMB109,381,000 and not RMB106,570,000;

       (xiii) accrued expenses and other current liabilities were actually RMB76,578,000 and

               not RMB58,473,000; and

       (xiv)   total current liabilities were actually RMB431,251,000 and not RMB413,764,000.

       171.    The tables below summarize these line item changes to the Company’s originally

disseminated 2016 financial statements. As presented in the tables, among other things, the 2016

financial statements were materially false and misleading as follows: (i) revenue was materially

overstated by 9.2%; (ii) gross profit was materially overstated by 11.1%; (iii) loss from operations

was materially understated by 118.1%; (iv) net loss was materially understated by 45.6%;

(v) accounts receivable was materially overstated by 13.7%; (vi) non-current assets was materially

overstated by 14.9%; (vii) accounts payable was materially understated by 307.9%; and,

(viii) accrued expenses and other current liabilities was materially understated by 30.9%.




                                                61
Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 65 of 93




                     Consolidated Statement of Operations
                     For the Year Ended December 31, 2016
                  (RMB in Thousands, except for per share data)

                           As             Restatement     As
                        Previously        Adjustment    Revised     % Change
                        Reported            (RMB)       (RMB)
                         (RMB)
Revenues                 409,371           (37,493)     371,878        9.2
Less: Business tax
                          (9,112)            1,057       (8,055)      11.6
and surcharges
Net Revenues             400,259           (36,436)     363,823        9.1
Cost of Revenues         (53,487)           (2,220)     (55,707)       4.2
Gross profit             346,772           (38,656)     308,116       11.1
Total operating
                         (383,522)          (4,754)     (388,276)      1.2
expenses
Loss from
                         (36,750)          (43,410)     (80,160)      118.1
operations
Foreign exchange
                           (829)             (771)       (1,600)       93
gain or loss
Other expenses            (1,780)            (286)       (2,066)      16.1
Income tax expense       (28,387)           13,586      (14,801)      47.9
Net loss for the year    (67,746)          (30,881)     (98,627)      45.6
Net loss attributable
to
                         (97,396)          (30,893)     (128,289)     31.7
Gridsum’s ordinary
shareholders
Net loss per share
attributable to
Gridsum’s ordinary        (6.47)             (2.05)      (8.52)       31.7
shareholders, basic
and diluted




                                     62
Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 66 of 93




                        Consolidated Balance Sheet
                         As of December 31, 2016
                (RMB in Thousands, except for per share data)

                          As             Restatement     As
                       Previously        Adjustment    Revised     % Change
                       Reported            (RMB)       (RMB)
                        (RMB)
Cash and cash
                                           (4,002)     520,452        0.8
equivalents              524,454
Restricted cash                            4,002        4,002
Accounts receivable      412,301          (56,421)     355,880       13.7
Prepayment and
                         160,087           29,653      189,740       18.5
other current assets
Total current assets    1,166,272         (26,768)     1,139,504      2.3
Fixed assets, net         56,107           (3,489)       52,618       6.2
Intangible assets                           5,313         5,313
Deferred tax assets                         7,118         7,118
Total non-current
                         60,054             8,942       68,996       14.9
assets
Total assets            1,226,326         (17,826)     1,208,500      1.5
Short-term loans          65,093            (93)         65,000       0.1
Accounts payable          12,150           37,414        49,564      307.9
Salary and welfare
                         54,779           (11,959)      42,820       21.8
payables
Taxes payable            66,589             262         66,851        0.4
Deferred revenue         50,110           (29,053)      21,057       57.9
Advance from
                         106,570            2,811      109,381        2.6
customers
Accrued expenses and
other current            58,473            18,105       76,578       30.9
liabilities
Total current
                         413,764           17,487      431,251        4.2
liabilities
Total liabilities        413,764           17,487      431,251        4.2
Statutory reserve                           6,662       6,662
Accumulated other        (10,879)           792        (10,087)       7.3
comprehensive loss
Accumulated deficit     (268,081)         (42,766)     (310,847)     15.9
Total Gridsum’s          812,231          (35,313)     776,918        4.3
shareholders’ equity
Total equity             812,562          (35,313)     777,249        4.3


                                    63
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 67 of 93



       172.    These restatement adjustments were material as defined by SEC Staff Accounting

Bulletin No. 99. See ¶ 109.

       173.    Further, as with the 2015 financial statements, the 2016 financial statements failed

to comply with GAAP, certain SEC rules and regulations, auditing standards, and GAAS. See

Section V.D.

       174.    Specifically, as discussed in ¶¶ 110-19, the 2017 Form 20-F admitted that Gridsum

had changed its revenue recognition methods for certain “sales” to sub-distributors because

collection of the accounts receivables was “slower than expected.”           GAAP provides no

justification for such a change, and, in reality, there was no “sale” to sub-distributors, rather a

consignment transaction, and therefore, the Company’s revenue recognition method was improper.

Due to the failure of the Company to account for the consignment transactions in accordance with

their substance, the overall impression created by the Company’s 2016 financial statements was

inconsistent with the business realities of the Company’s financial position and operations, and as

a result they were deceptive and materially misleading.

       175.    Additionally, as stated in the Company’s 2017 20-F, “the Group also identified

other adjustments relating to cost accruals, expense cutoff procedures and classification changes,

which resulted in restatements of the Group’s previously-issued audited consolidated financial

statements for the years ended December 31, 2015 and 2016.” Other significant restatement

adjustments to the Company’s balance sheet as of December 31, 2016 included deferred revenue

decreases of RMB29,053,000 due to reclassification changes and associated adjustments to

accounts receivable and deferred revenue balances.

       176.    PwC’s audit opinion (¶ 164) was materially false and/or misleading and/or failed

to disclose that: (i) the consolidated balance sheet and the related consolidated statements of




                                                64
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 68 of 93



operations and comprehensive loss, of shareholders’ deficit and of cash flows did not present

fairly, in all material respects, the financial position of the company at December 31, 2015 and

2016, and the results of operations and cash flow for each the two years in the period ended

December 31, 2016 in conformity with GAAP; (ii) PwC failed to conduct its audits of the 2015

and 2016 financial statements in accordance with the standards of PCAOB (see ¶¶ 123-28, 215-

25); (iii) PwC did not plan and perform its audits to obtain reasonable assurance about whether the

financial statements were free from material misstatements; (iv) PwC did not adequately examine

evidence supporting the amounts and disclosures in the financial statements, assess the accounting

principles used, or evaluate the overall financial statement presentation, and PwC’s audits did not

provide a reasonable basis for PwC’s opinion; and, (v) Gridsum’s 2015 and 2016 financial

statements were not presented fairly in accordance with GAAP and were not audited in accordance

with GAAS.

       177.    Further, the statements in ¶¶ 157-66 were materially false and/or misleading and/or

failed to disclose that: (i) Gridsum failed to comply with provisions of the Exchange Act which

require companies to make and keep books, records, and accounts, which, in reasonable detail,

accurately and fairly reflect the transactions of the registrant and maintain internal controls;

(ii) Gridsum’s material weaknesses over internal controls extended beyond the “lack of sufficient

financial reporting and accounting personnel” and “lack of sufficient written policies;”

(iii) Gridsum’s material weaknesses had already caused the Company to issue materially false and

misleading financial reports; (iv) Gridsum and certain Individual Defendants were not addressing

issues with the Company’s financial reporting raised by its auditor; (v) consequently, Gridsum’s

financial statements were inaccurate and misleading, and did not fairly present, in all material

respects, the financial condition and results of operations of the Company; and (vi) as a result of




                                                65
         Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 69 of 93



the foregoing, Gridsum’s public statements were materially false and misleading at all relevant

times.

The April 2018 False Statement

         178.   As discussed at ¶ 83, on April 23, 2018, Gridsum issued a press release disclosing

an April 16, 2018 letter from PwC identifying issues found with the Company’s revenue

recognition, cash flow, costs, expenses, and documentation underlying these issues in conducting

its audit of the Company’s year ended December 31, 2017 financial results. The press release

notified investors that an investigation would be conducted and that “PwC’s audit report for the

Company’s financial statements for the year ended December 31, 2016 should no longer be relied

upon.”

         179.   The April 23, 2018 press release was materially false and misleading because it

omitted to disclose that, as later revealed in Gridsum’s 2017 Form 20-F, PwC “also advised that

the issues identified raised questions related to its ability to rely upon the representations of

management.”

         B.     Loss Causation

         180.   During the Class Period, as detailed herein, the Exchange Act Defendants engaged

in a fraudulent scheme to deceive the market that artificially inflated the price of Gridsum

securities and operated as a fraud or deceit on Class Period purchasers of Gridsum ADSs.

         181.   The Exchange Act Defendants’ materially false and/or misleading statements and

omissions concealed Gridsum’s true financial condition. As detailed above, when the truth about

Gridsum’s misleading financial statements was revealed, the price of Gridsum securities declined

significantly as the prior artificial inflation was removed from the Company’s stock price.

         182.   As a result of their purchases of Gridsum ADSs during the Class Period, at

artificially inflated prices, Plaintiffs and the Class suffered damages under the federal securities


                                                66
         Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 70 of 93



laws. The Exchange Act Defendants’ omissions and false and misleading statements had the

intended effect and caused Gridsum’s ADSs to trade at artificially inflated levels throughout the

Class Period, trading as high as $18.29 per share on October 4, 2016.

         183.   The artificial inflation created by the Exchange Act Defendants’ misrepresentations

and omissions was partially removed when the Company announced on April 23, 2018 that its

financial statements for the year-ended December 31, 2016 should no longer be relied upon and

that the Company’s Audit Committee was investigating issues identified by PwC relating to certain

revenue recognition, cash flow, cost, and expense items. See ¶ 83.

         184.   Following this disclosure, Gridsum’s share price declined by $1.17 per share, or

16.04%, on heavier than usual trading volume of over 7.4 million shares, to close on April 23,

2018 at $6.12 per share. Intra-day trading on April 23, 2018 reached a share price low of $3.68, a

49% decrease from the share price low on April 20, 2018. Gridsum’s ADSs continued to decline

over the next few days as a result of the disclosure, dropping another 10% on April 24, 2018, and

$2.27, or 31.14% from its closing price per share on April 20, 2018 to its closing price per share

on April 26, 2018. The Company’s share price has not returned to its April 20, 2018 closing price

since.

         185.   However, the disclosures made on April 23, 2018 were not sufficient to fully

remove the inflation from Gridsum’s share price because the disclosures only partially revealed

the full truth of concealed financial conditions, risks, and trends of the Company.

         186.   The truth was fully revealed on January 7, 2019, when, as alleged above, Gridsum

filed its 2017 Form 20-F with the SEC. The 2017 Form 20-F included restatements of the

Company’s 2015 and 2016 financial statements, including, but not limited to, a 2015 net loss

understatement by 26.5% and a 2016 net loss understatement by 45.6%. The January 7, 2019




                                                67
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 71 of 93



restatement also included the previously omitted fact that PwC had “advised that issues identified

raised questions related to its ability to rely upon the representations of management.”

       187.    Following this corrective disclosure, the price of Gridsum’s shares fell 5.6%, from

a closing price of $1.60 per share on January 7, 2019 to $1.51 per share on January 8, 2019,

dropping to a historic low of $1.49 per share on January 11, 2019.

       188.    The damages suffered by Plaintiffs and the Class were the direct and proximate

result of the Exchange Act Defendants’ materially false and misleading statements and omissions

that artificially inflated the Company’s stock price and the subsequent significant decline in the

value of the Company’s stock when the truth concerning the Exchange Act Defendants’ prior

misrepresentations and fraudulent conduct was revealed.

       C.      Additional Allegations of Scienter

       189.    As alleged herein, each of the Exchange Act Defendants acted with scienter in that

they knowingly or recklessly disregarded that the information disseminated to the public contained

materially false and/or misleading information and omitted material information. Throughout the

Class Period, the Exchange Act Defendants acted intentionally or in such a deliberately reckless

manner as to constitute a fraud upon Plaintiffs and the Class. Such actions caused the price of

Gridsum shares to be artificially inflated.

       190.    In their respective roles as officers and/or directors of Gridsum, the Individual

Defendants were able to, and did, control the information disseminated to the investing public in

the Company’s various SEC filings, press releases, and other public statements during the Class

Period. In its role as auditor of Gridsum, PwC was able to, and did, cause the audited financial

statements to be disseminated to the investing public in the Company’s SEC filings. As a result,

each had the opportunity to falsify the information provided to the public regarding Gridsum’s

business and performance.


                                                68
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 72 of 93



               1.      Gridsum’s $87 Million IPO

       191.    Defendants Qi, Zhang, Yu, Chui, Fan, Bai, Gao, Melcher, and Schloss’ fraudulent

scheme and materially false and misleading statements and omissions ensured the success of the

Company’s entry into the United States public equity markets. The disclosures of defendants Qi,

Zhang, Yu, Chui, Fan, Bai, Gao, Melcher, and Schloss in the Registration Statement omitted to

inform investors that the reported financial information was inaccurate. In fact, the Registration

Statement explicitly stated that the audited consolidated financial statements for the years-ending

December 31, 2013, 2014 and 2015 were “prepared in accordance with U.S. GAAP,” and gave

explicit details on relevant accounting policies such as revenue recognition (see, e.g., ¶¶ 71, 77).

       192.    Defendants Qi, Zhang, Yu, Chui, Fan, Bai, Gao, Melcher, and Schloss’ materially

false and misleading statements allowed Gridsum to sell 7.7 million ADSs at $13.00 per share

during its IPO, garnering proceeds of more than $87 million, more than doubling the Company’s

cash on hand, cash it needed to continue to operate. See, e.g., Bishop, S., “Is Gridsum Holding

Inc.’s (GSUM) Balance Sheet a Threat to Its Future?” Simply Wall St., Aug. 31, 2017,

https://simplywall.st/news/is-gridsum-holding-incs-gsum-balance-sheet-a-threat-to-its-future/;

see also ¶ 87 ($40 million convertible note with FutureX Capital).

               2.      Admitted Knowledge and Core Operations

       193.    Gridsum was (and still is) a relatively small company with only 929 employees as

of December 31, 2016, and only 118 of those in the general and administrative department. Just a

few years prior, in 2013, the Company only had 268 employees. Qi founded the company in 2005

and most of the directors have been with the Company since 2013 or before. Gridsum’s

Registration Statement and 2016 Form 20-F both admit:

       Our success and future growth depend largely upon the continued services of our
       executive officers. . . . The loss of one or more of our executive officers,
       particularly our chief executive officer and chairman, Guosheng Qi, or the failure


                                                 69
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 73 of 93



       of our executive team to work with our employees and lead our company
       effectively, could adversely affect our business.

       194.    Additionally, the Registration Statement and 2016 Form 20-F state that the

Company’s “chief operating decision maker has been identified as the chief executive officer, who

reviews consolidated results when making decisions about allocating resources and assessing

performance of [Gridsum].”

       195.    Qi, Zhang, and Sarathy repeatedly admitted to having knowledge of Gridsum’s

financial condition through their public statements. For example:

           •   Mr. Michael Zhang, Chief Financial Officer of the Company, commented,
               “Driven by strong top-line growth during the third quarter, we expanded our
               margin performance and improved bottom line year over year. Thanks to a
               favorable sales mix, gross margin expanded by 389 bps to 88.2% and
               operating loss declined significantly to RMB15.4 million from one year
               ago. By continuing to focus on leveraging our brand, scale and industry
               leadership in China, we anticipate improved top line growth and operating
               leverage as our proprietary cloud platform continues to attract new
               customers and drive revenue growth going forward.” Zhang, November 21,
               2016 Press Release.

           •   Ming, it’s a very good question. So we have very good visibility on annual
               offers. So the beginning of the year, we have more than 75% revenue
               visibility for clients. But we have less quarterly visibility because the way
               they spend the annual budget between quarters can vary, but that is a heavy
               seasonal overlay. Sarathy, May 25, 2017 Earnings Conference Call.

           •   “We delivered strong financial and operating results once again in the
               second quarter of 2017,” stated Mr. Guosheng Qi, Chief Executive Officer
               of Gridsum. “Our topline maintained its robust growth trajectory, primarily
               driven by solid customer base expansion and increased Average Revenue
               Per User (‘ARPU’). We remain on target to grow our customer count by
               30% to 40% in 2017. In particular, we were very effective in cross-selling
               and upselling our products and services to existing clients. Qi, August 24,
               2017 Press Release.

       196.    Further, each of them signed the SOX certifications for the 2016 Form 20-F

attesting that the information contained in the 2016 Form 20-F “fairly presents, in all material

respects, the financial condition and results of operations of the Company.”



                                                70
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 74 of 93



       197.    Significantly, as admitted by the Company on April 23, 2018, PwC had “previously

raised with the Company” the issues that caused the financial statements for the year ended

December 31, 2016 to no longer be reliable.

       198.    By virtue of their executive and/or directorship positions within a small Company,

where the accuracy of the financial statements was or should have been a key focus given the

admitted weaknesses, and the admitted knowledge above, the Individual Defendants knew, or were

reckless in not knowing, non-public material facts concerning the financial statements.

               3.     The Magnitude and Extent of the Restatement

       199.    The magnitude and extent of the restatement adjustments supports a strong

inference of scienter as to all the Exchange Act Defendants. In contravention of GAAP, the

Company’s 2015 and 2016 revenue and income was materially overstated, the Company’s costs

and expenses were materially understated, and the Company’s business records and internal

controls were materially inadequate.

       200.    Specific to PwC, the magnitude of the restatement adjustments supports a strong

inference that PwC’s audits of the Company’s 2015 and 2016 financial statements were so

deficient that it was the functional equivalent of no audit at all; that PwC either identified and

ignored, or recklessly failed to investigate, extremely questionable “red flags” and transactions

which were material in amount.

               4.     Accounting Violations

       201.    PCAOB guidance (AS 2805: “Management Representations”) states:

       During an audit, management makes many representations to the auditor, both oral
       and written, in response to specific inquiries or through the financial statements.
       Such representations from management are part of the evidential matter the
       independent auditor obtains, but they are not a substitute for the application of those
       auditing procedures necessary to afford a reasonable basis for an opinion regarding
       the financial statements under audit.



                                                 71
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 75 of 93



                                             *        *      *

       If a representation made by management is contradicted by other audit evidence,
       the auditor should investigate the circumstances and consider the reliability of the
       representation made. Based on the circumstances, the auditor should consider
       whether his or her reliance on management’s representations relating to other
       aspects of the financial statements is appropriate and justified.

       202.    As disclosed in the Company’s 2017 Form 20-F, PwC identified a situation wherein

the application of audit procedures contradicted managements’ representations thereby raising a

management integrity issue which led PwC to believe that it could not rely on the legitimacy of

documents presented to PwC during its 2017 audit. Specifically, the 2017 Form 20-F disclosed:

       (i)     PwC “was unable to assess what additional audit work it would need to plan
               and perform in order to complete to its satisfaction an audit of our 2017
               financial statements.”

       (ii)    PwC “was unable to assess what additional audit work it would need to plan
               and perform in order be in a position to reissue its audit opinion (or issue a
               new opinion) with respect to our 2016 financial statements.”

       203.    The fact that PwC, one of the largest audit firms in the world with an abundance of

audit resources available to be brought to bear, could not find a way to audit around management’s

representations (including documents furnished by the Company) and determined that the

Company’s financial statements were non-auditable due to an inability to rely upon the

representations of management supports a strong inference of the scienter of Individual

Defendants.

               5.      The Audit Committee Defendants

       204.    Gao, Melcher, and Schloss were members of Gridsum’s Audit Committee at all

relevant times. As reported by the Company, Schloss, the Audit Committee Chair, “meets the

criteria of an audit committee financial expert as set forth under the applicable rules of the SEC.”

       205.    According to Gridsum’s SEC filings, the Audit Committee performs the following

functions:


                                                 72
            Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 76 of 93



        The Audit Committee oversees our accounting and financial reporting processes
        and the audits of the financial statements of our company. It is responsible for,
        among other things:

              •   appointing the independent auditor and pre-approving all auditing and non-
                  auditing services permitted to be performed by the independent auditor;
              •   reviewing with the independent auditor any audit problems or difficulties
                  and management’s response;
              •   reviewing and approving all proposed related party transactions;
              •   reviewing and discussing audited annual financial statements with
                  management and the independent auditor;
              •   reviewing major issues as to the adequacy of our internal controls and any
                  special audit steps adopted in light of material control deficiencies;
              •   annually reviewing and reassessing the adequacy of our Audit Committee
                  charter;
              •   meeting separately and periodically with management and the independent
                  auditor; and
              •   reporting regularly to the Board of Directors.

        206.      As members of the Audit Committee, specifically tasked with overseeing the

Company’s accounting, financial reporting processes, and audits of the financial statements,

defendants Gao, Melcher, and Schloss knew, or were reckless in not knowing, non-public material

information regarding the financial statements.

                  6.     Qi’s Personal Guarantee of Company Loans

        207.      According to the Registration Statement, in June 2016, Beijing Gridsum entered

into a $3.8 million short-term guaranteed revolving credit facility, for which Qi provided a

personal guarantee. As of June 30, 2016, the Company had borrowed $1.5 million under the credit

facility.

        208.      The 2016 Form 20-F stated that “several short-term guaranteed loan agreements”

were entered into during 2016 and that the “guarantees on these loans were provided by Guosheng

Qi . . . or Beijing Haidian Sci-tech Enterprises Financing Guarantee Co., Ltd., a third-party

guarantor.” As of December 31, 2016, Gridsum’s short-term loans amounted to $9.4 million.




                                                  73
         Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 77 of 93



         209.   The 2017 Form 20-F stated that the Company entered into short-term guaranteed

loan agreements in 2017 as well, also with guarantees provided by Qi. As of December 31, 2017,

the Company’s short-term loans amounted to $40.9 million.

         210.   Qi was motivated to engage in the alleged fraudulent scheme and issue materially

false and misleading statements to protect his personal assets as a guarantor on Company bank

loans.

                7.     Additional PwC Scienter Allegations

         211.   In addition to the above, a strong inference of PwC’s scienter is shown through the

following. First, if PwC had examined the Company’s “sales” agreements, PwC could not have

avoided learning of the existence of the Company’s consignment arrangements. If PwC had

examined the Company’s correspondence (i.e., in customer collection files) concerning the

extremely old accounts receivable (i.e., receivables that arose during 2015 and remained unpaid

during PwC’s 2017 audit of the Company’s 2016 financial statements), PwC could not have

avoided learning of the existence of the Company’s consignment arrangements. If PwC had sent

detailed confirmation letters to customers to obtain information regarding the validity of the

outstanding receivables and the terms of the business arrangement between the customers and the

Company, PwC could not have avoided learning of the existence of the Company’s consignment

arrangements. PwC either knowingly, or recklessly disregarded, the existence of the consignment

arrangements.

         212.   Second, given the inordinate age of a significant portion of the Company’s accounts

receivable, there is no question that the judgments that were made by PwC in connection with its

audit of the Company’s “sales” and receivables were such that no reasonable auditor would have

made the same judgments if confronted with the same facts.




                                                74
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 78 of 93



       213.    Third, according to the Company’s 2017 Form 20-F, the Company’s restatement of

the originally disseminated 2016 audited financial statements referenced above resulted in an

increase in accounts payable “in order to reconcile its accounting to that of its main media partners

for SEM solutions.” In other words, in connection with the restatement, the Company reviewed

the vendors’ billing statements which it received and identified non-recorded vendor invoices

which it then recorded. The comparison (matching) of vendor billing statements (accounts

receivable from the vendors perspective) with Company recorded vendor invoices (accounts

payable from the Company’s perspective) is a basic bookkeeping procedure and an essential cutoff

auditing procedure (see ¶ 125) that PwC knowingly or recklessly did not perform.

       214.    PwC’s failure to perform a basic audit cutoff procedure (reconciling vendor

statements with Company-recorded invoices) during its audit of the Company’s 2016 financial

statements caused the 2016 accounts payable to be understated by RMB37,414,000. This supports

the contention that PwC’s audit of accounts payable was so deficient that it amounted to no audit

at all. As discussed in ¶¶ 124-26 and 175-77, other cutoff issues involving cost accruals and

expenses were also addressed in the restatement of the 2015 and 2016 financial statements.

       215.    Fourth, PwC’s failure to comply with authoritative guidance on audit planning,

professional due care, and audit documentation supports a strong inference of scienter.

       216.    The Registration Statement disclosed a material weakness in the Company’s

internal controls as of December 31, 2015 as follows:

       A material weakness is a deficiency, or combination of deficiencies, in internal
       controls, such that there is a reasonable possibility that a material misstatement of
       our annual or interim financial statements will not be prevented or detected on a
       timely basis. The material weakness relates to our lack of sufficient financial
       reporting and accounting personnel with appropriate knowledge of U.S. GAAP and
       the Securities and Exchange Commission, or the SEC, reporting requirements to
       properly address complex accounting issues and to prepare and review our financial




                                                 75
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 79 of 93



       statements and related disclosures in accordance with U.S. GAAP and SEC
       financial reporting requirements.

       217.    The 2016 Form 20-F stated that an additional material internal control weakness

was identified as of year end 2016:

       The two material weaknesses relate to: (1) our lack of sufficient financial reporting
       and accounting personnel with appropriate knowledge of U.S. GAAP and the SEC
       reporting requirements to properly address complex accounting issues and to
       prepare and review our financial statements and related disclosures in accordance
       with U.S. GAAP and SEC financial reporting requirements ; and (2) the lack of
       sufficient written policies and procedures for capturing certain services received
       before contracts were signed to timely record the related expenses in the financial
       statements.

       218.    PCAOB guidance (Auditing Standard No. 9 – “Audit Planning”), states: “Planning

the audit includes establishing the overall audit strategy for the engagement and developing an

audit plan, which includes, in particular, planned risk assessment procedures and planned

responses to the risks of material misstatement.” This authoritative guidance further states:

       The auditor should modify the overall audit strategy and the audit plan as necessary
       if circumstances change significantly during the course of the audit, including
       changes due to a revised assessment of the risks of material misstatement or the
       discovery of a previously unidentified risk of material misstatement.

       219.    As of the completion of work in connection with the Company’s Offering

Materials, PwC was cognizant of the lack of sufficient financial reporting and accounting

personnel with appropriate knowledge of GAAP and SEC reporting requirements to properly

address complex accounting issues and to prepare the Company’s financial statements and related

disclosures in accordance with GAAP and SEC financial reporting requirements. Moreover, PwC

had identified the fact that expenses were not being recorded (purportedly due to the lack of

sufficient written policies and procedures for recording expenses (the Company stated that it was

not “capturing certain services received before contracts were signed”)).




                                                76
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 80 of 93



       220.    Therefore, PwC was required by professional standards to exercise an appropriate

degree of due professional care and professional skepticism during its 2016 audit of the Company’s

expenses (which included its audit of vendor invoices). Had PwC done so, there would have been

no need to restate the Company’s originally issued financial statements to reflect the correction of

non-recorded accounts payable and the appropriate recognition of costs and expenses.

       221.    PCAOB guidance (AS 1015) regarding “Due Professional Care” states that:

           •   Due professional care is to be exercised in the planning and performance of
               the audit and the preparation of the report.

           •   Due professional care imposes a responsibility upon each professional
               within an independent auditor’s organization to observe the standards of
               field work and reporting.

           •   Due professional care requires the auditor to exercise professional
               skepticism, Professional skepticism is an attitude that includes a questioning
               mind and a critical assessment of audit evidence.

           •   Gathering and objectively evaluating audit evidence requires the auditor to
               consider the competency and sufficiency of the evidence. Since evidence
               is gathered and evaluated throughout the audit, professional skepticism
               should be exercised throughout the audit process.

           •   The auditor neither assumes that management is dishonest nor assumes
               unquestioned honesty. In exercising professional skepticism, the auditor
               should not be satisfied with less than persuasive evidence because of a belief
               that management is honest.

       222.    PCAOB Auditing Standard No. 13 (“The Auditor’s Responses to the Risks of

Material Misstatement”) notes that:

       Due professional care requires the auditor to exercise professional skepticism.
       Professional skepticism is an attitude that includes a questioning mind and a critical
       assessment of the appropriateness and sufficiency of audit evidence. The auditor’s
       responses to the assessed risks of material misstatement, particularly fraud risks,
       should involve the application of professional skepticism in gathering and
       evaluating audit evidence. Examples of the application of professional skepticism
       in response to the assessed fraud risks are (a) modifying the planned audit
       procedures to obtain more reliable evidence regarding relevant assertions and (b)
       obtaining sufficient appropriate evidence to corroborate management’s
       explanations or representations concerning important matters, such as through


                                                77
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 81 of 93



       third-party confirmation, use of a specialist engaged or employed by the auditor, or
       examination of documentation from independent sources.

       223.    If PwC had complied with this authoritative guidance, PwC would have examined

billing statements from vendors and compared the vendors’ assertions regarding outstanding

(unpaid) invoices with the Company’s record of unpaid invoices (accounts payable). If this had

been done, there would have been no need to restate the Company’s originally issued 2016

financial statements to correct a material understatement of accounts payable.

       224.    If PwC had complied with the above authoritative guidance, PwC would also have

examined Gridsum’s method of identifying and accruing expenses in connection with services

received from others, particularly in connection with pending and recently consummated contracts,

and PwC would have identified non-recorded cost accruals and expenses.

       225.    PCAOB Auditing Standard No 3. (“Audit Documentation”) states that audit

documentation should “demonstrate that the underlying accounting records agreed or reconciled

with the financial statements.” If PwC had complied with this authoritative guidance, the

misstatement of the Company’s costs, expenses, and accounts payable as reflected in the

Company’s originally issued 2015 and 2016 financial statements would have reflected appropriate

amounts and there would have been no need to restate in order to correct the understatement of the

amounts of these items. By either knowingly or recklessly failing to ascertain that the underlying

accounting records agreed or reconciled with the financial statements as required by PCAOB

auditing standards, PwC blinded itself to glaringly obvious red flags.

       226.    Fifth, PwC knew it was required to adhere to standards and principles of GAAS,

including the requirement that the financial statements comply in all material respects with GAAP.

PwC, in issuing its unqualified audit opinions on the Company’s originally disseminated 2015 and

2016 audited financial statements, knew that by doing so it was engaging in a gross departure from



                                                78
          Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 82 of 93



GAAS or issued such opinions with reckless disregard for whether or not GAAS was being

complied with.

          227.     Last, in connection with the services which PwC provided to the Company in

connection with the IPO, PwC personnel were frequently present at the Company’s corporate

headquarters during 2016 and they frequently spoke with Company personnel and had continual

unrestricted access to and knowledge of the Company’s confidential corporate financial, operating,

and business information. There was no restriction on the scope of PwC’s audit.

          D.       No Safe Harbor

          228.     The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the statements alleged to be false and/or misleading herein.

The statements alleged herein all relate to then-existing facts and conditions.

          229.     To the extent that statements alleged to be false and/or misleading are characterized

as forward-looking, the statutory safe harbor does not apply to such statements because they were

not sufficiently identified as “forward-looking statements” when made, there were no meaningful

cautionary statements identifying important factors that could cause actual results to differ

materially from those in the forward-looking statements, and the Exchange Act Defendants had

actual knowledge that the forward-looking statements were materially false or misleading at the

time each such statement was made.

          E.       Causes of Action Under Sections 10(b) and 20(a) of the Exchange Act

                                              COUNT III
               For Violations of Section 10(b) of the Exchange Act and SEC Rule 10b-5
                                (Against All Exchange Act Defendants)
          230.     Plaintiffs repeat and re-allege each and every allegation above as if fully set forth

herein.




                                                    79
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 83 of 93



       231.    This Count is asserted against Gridsum, each of the Individual Defendants, and

PwC for violations of Section 10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder

by the SEC.

       232.    At the time the Registration Statement was filed and throughout the Class Period,

the Exchange Act Defendants engaged in a plan, scheme, conspiracy, and course of conduct,

pursuant to which they knowingly or recklessly engaged in acts, transactions, practices, and

courses of business which operated as a fraud and deceit upon Plaintiffs and the Class; made

various untrue statements of material facts and omitted to state material facts necessary in order to

make the statements made, in light of the circumstances under which they were made, not

misleading; and employed devices, schemes, and artifices to defraud in connection with the

purchase and sale of securities. Such scheme was intended to, and throughout the Class Period,

did: (i) deceive the investing public, including Plaintiffs and other Class members, as alleged

herein; (ii) artificially inflate and maintain the market price of Gridsum securities; and (iii) cause

Plaintiffs and other members of the Class to purchase or otherwise acquire Gridsum securities and

options at artificially inflated prices. In furtherance of this unlawful scheme, plan, and course of

conduct, these defendants, and each of them, took the actions set forth herein.

       233.    Pursuant to the above plan, scheme, conspiracy, and course of conduct, the

Exchange Act Defendants (with the exception of Sarathy) participated directly or indirectly in the

preparation and/or issuance of the Registration Statement. Each of the Individual Defendants,

except for Sarathy, signed as a maker of the representations contained therein, which were

materially false and misleading, as alleged.

       234.    Pursuant to the above plan, scheme, conspiracy and course of conduct, defendants

Gridsum, Qi, Zhang, Sarathy, and PwC participated directly or indirectly in the preparation and/or




                                                 80
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 84 of 93



issuance of the annual report, SEC filings, and press releases described above, including statements

made to securities analysts and the media that were designed to influence the market for Gridsum

securities. Such reports, filings, releases, and statements were materially false and misleading in

that they failed to disclose material adverse information and misrepresented the truth about

Gridsum’s finances and business prospects, including that:            (i) Gridsum was improperly

recognizing revenue; (ii) Gridsum failed to record accounts payable; (iii) Gridsum failed to accrue

certain expenses; (iv) Gridsum failed to record certain costs; (v) Gridsum misclassified certain

financial statement items; (vi) Gridsum’s material weaknesses over internal controls extended

beyond the “lack of sufficient financial reporting and accounting personnel;” (vii) Gridsum’s

material weaknesses had already caused the Company to issue materially false and misleading

financial reports; (viii) Gridsum and certain Individual Defendants were not appropriately

addressing issues with the Company’s financial reporting raised by its auditor; (ix) PwC audit was

not appropriately performed in accordance certain auditing standards; and, (x) consequently,

Gridsum’s financial statements were inaccurate and misleading, and did not fairly present, in all

material respects, the financial condition and results of operations of the Company.

       235.    By virtue of their positions at Gridsum, the Individual Defendants had actual

knowledge of the materially false and misleading statements and material omissions alleged herein

and intended thereby to deceive Plaintiffs and the other members of the Class, or, in the alternative,

the Individual Defendants acted with reckless disregard for the truth in that they failed or refused

to ascertain and disclose such facts as would reveal the materially false and misleading nature of

the statements made, although such facts were readily available to Gridsum and the Individual

Defendants. Said acts and omissions of the Individual Defendants were committed willfully or




                                                 81
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 85 of 93



with reckless disregard for the truth. In addition, the Individual Defendant knew or recklessly

disregarded that material facts were being misrepresented or omitted as described above.

       236.    By virtue of its position as auditor for Gridsum, PwC had actual knowledge of the

materially false and misleading statements and material omissions alleged herein and intended

thereby to deceive Plaintiffs and the other members of the Class, or, in the alternative, PwC acted

with reckless disregard for the truth in that it failed or refused to ascertain and disclose such facts

as would reveal the materially false and misleading nature of the statements made, although such

facts were readily available to PwC. Said acts and omissions of PwC were committed willfully or

with reckless disregard for the truth. In addition, PwC knew or recklessly disregarded that material

facts were being misrepresented or omitted as described above.

       237.    Information showing that the Exchange Act Defendants acted knowingly or with

reckless disregard for the truth is peculiarly within the Exchange Act Defendants’ knowledge and

control. As the senior managers and/or directors or as the auditor of Gridsum, the Individual

Defendants and PwC had knowledge of the details of Gridsum’s internal affairs.

       238.    The Individual Defendants and PwC are liable both directly and indirectly for the

wrongs complained of herein. Because of their positions of control and authority, the Individual

Defendants and PwC were able to and did, directly or indirectly, control the content and/or

issuance of the audited financial statements of Gridsum. As officers and/or directors of a publicly-

held company, the Individual Defendants had a duty to disseminate timely, accurate, and truthful

information with respect to Gridsum’s businesses, operations, future financial condition, and

future prospects. As a result of the dissemination of the aforementioned false and misleading

reports, releases, and public statements, the market price of Gridsum securities was artificially

inflated throughout the Class Period. In ignorance of the adverse facts concerning Gridsum’s




                                                  82
         Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 86 of 93



business and financial condition which were concealed by the Exchange Act Defendants, Plaintiffs

and the other members of the Class purchased or otherwise acquired Gridsum securities at

artificially inflated prices and relied upon the price of the securities, the integrity of the market for

the securities, and/or upon statements disseminated by the Exchange Act Defendants and were

damaged thereby.

        239.    During the Class Period, Gridsum securities were traded on an active and efficient

market. Plaintiffs and the other members of the Class, relying on the materially false and

misleading statements described herein, which the Exchange Act Defendants made, issued, or

caused to be disseminated, or relying upon the integrity of the market, purchased or otherwise

acquired shares of Gridsum securities at prices artificially inflated by the Exchange Act

Defendants’ wrongful conduct. Had Plaintiffs and the other members of the Class known the truth,

they would not have purchased or otherwise acquired said securities or would not have purchased

or otherwise acquired them at the inflated prices that were paid. At the time of the purchases

and/or acquisitions by Plaintiffs and the Class, the true value of Gridsum securities was

substantially lower than the prices paid by Plaintiffs and the other members of the Class. The

market price of Gridsum securities declined sharply upon public disclosure of the facts alleged

herein to the injury of Plaintiffs and Class members.

        240.    By reason of the conduct alleged herein, Gridsum, the Individual Defendants, and

PwC knowingly or recklessly, directly or indirectly, violated Section 10(b) of the Exchange Act

and Rule 10b-5 promulgated thereunder.

        241.    As a direct and proximate result of Exchange Act Defendants’ wrongful conduct,

Plaintiffs and the other members of the Class suffered damages in connection with their respective

purchases, acquisitions and sales of the Company’s securities during the Class Period, upon the




                                                   83
          Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 87 of 93



disclosure that the Company had been disseminating misrepresented financial statements to the

investing public. Gridsum, the Individual Defendants, and PwC are liable for damages in

connection with those losses under Section 10(b) of the Exchange Act and Rule 10b-5 promulgated

thereunder.

                                           COUNT IV
                       For Violations of Section 20(a) of the Exchange Act
                              (Against the Individual Defendants)
          242.   Plaintiffs repeat and re-allege each and every allegation above as if fully set forth

herein.

          243.   During the Class Period, the Individual Defendants participated in the operation

and management of Gridsum, and conducted and participated, directly and indirectly, in the

conduct of Gridsum’s business affairs. Because of their senior positions and/or directorships, they

knew the adverse non-public information about Gridsum’s misstatements of income and expenses

and false financial statements.

          244.   As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to Gridsum’s

financial condition and results of operations, and to correct promptly any public statements issued

by Gridsum which had become materially false or misleading.

          245.   Because of their positions of control and authority as senior officers and/or

directors, the Individual Defendants were able to and did control the contents of the various reports,

press releases and public filings which Gridsum disseminated in the marketplace during the Class

Period concerning Gridsum’s results of operations. Throughout the Class Period, the Individual

Defendants exercised their power and authority to cause Gridsum to engage in the wrongful acts

complained of herein. The Individual Defendants, therefore, were “controlling persons” of

Gridsum within the meaning of Section 20(a) of the Exchange Act. In this capacity, they


                                                  84
         Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 88 of 93



participated in the unlawful conduct alleged which artificially inflated the market price of Gridsum

securities.

        246.    Each of the Individual Defendants, therefore, acted as a controlling person of

Gridsum. By reason of their senior management positions and/or being directors of Gridsum, each

of the Individual Defendants had the power to direct the actions of, and exercised the same to

cause, Gridsum to engage in the unlawful acts and conduct complained of herein. Each of the

Individual Defendants exercised control over the general operations of Gridsum and possessed the

power to control the specific activities which comprise the primary violations about which

Plaintiffs and the other members of the Class complain.

        247.    By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by Gridsum.

VII.    PLAINTIFFS’ CLASS ACTION ALLEGATIONS

        248.    Plaintiffs bring this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class, consisting of all those who (1) purchased or

otherwise acquired Gridsum securities during the Class Period, and/or (2) purchased or otherwise

acquired Gridsum securities pursuant to and/or traceable to Gridsum’s Offering Materials in

connection with its IPO, and were damaged upon the revelation of the alleged corrective

disclosures (the “Class”). Excluded are Defendants herein, the officers and directors of the

Company, at all relevant times, members of their immediate families and their legal

representatives, heirs, successors, or assigns and any entity in which Defendants have or had a

controlling interest.

        249.    Class members are so numerous that joinder of all members is impracticable.

Throughout the Class Period, Gridsum securities were actively traded on the Nasdaq. While the

exact number of Class members is unknown to Plaintiffs at this time and can be ascertained only


                                                85
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 89 of 93



through appropriate discovery, Plaintiffs believe that there are hundreds or thousands of members

in the proposed Class. Record owners and other Class members may be identified from records

maintained by Gridsum or its transfer agent and may be notified of the pendency of this action by

mail, using the form of notice similar to that customarily used in securities class actions.

       250.    Plaintiffs’ claims are typical of the claims of the members of the Class as all

members of the Class were similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       251.    Plaintiffs will fairly and adequately protect the interests of the members of the Class

and have retained counsel competent and experienced in class and securities litigation. Plaintiffs

have no interests antagonistic to or in conflict with those of the Class.

       252.    Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

               a.      whether the Offering Materials contained any material misrepresentations
                       or omissions;

               b.      whether Defendants have a viable good faith defense to the strict liability
                       imposed by Section 11 of the Securities Act;

               c.      whether Defendants can establish negative causation as a defense to or as a
                       reduction of the strict liability otherwise imposed by Section 11 of the
                       Securities Act;

               d.      whether the Individual Defendants were control persons of Gridsum for the
                       purposes of Section 15 of the Securities Act and Section 20(a) of the
                       Exchange Act;

               e.      whether the statements made by the Exchange Act Defendants to the
                       investing public during the Class Period misrepresented material facts about
                       the business, operations, and management of Gridsum, or omitted facts
                       necessary to make the statements not misleading;

               f.      whether the Exchange Act Defendants caused Gridsum to issue false and
                       misleading financial statements during the Class Period;


                                                 86
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 90 of 93



               g.      whether the Exchange Act Defendants acted knowingly or recklessly in
                       issuing false and misleading misrepresentations or omissions;

               h.      whether the federal securities laws were violated by Defendants’ acts as
                       alleged herein;

               i.      whether the prices of Gridsum securities during the Class Period were
                       artificially inflated because of the Defendants’ conduct complained of
                       herein; and

               j.      whether the members of the Class have sustained damages with respect to
                       their Exchange Act claims and, if so, what is the proper measure of
                       damages.

       253.    A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

       254.    With respect to the Exchange Act claims, Plaintiffs will rely, in part, upon the

presumption of reliance established by the fraud-on-the-market doctrine in that:

               a.      the Exchange Act Defendants made public misrepresentations or failed to
                       disclose material facts during the Class Period;

               b.      the omissions and misrepresentations were material;

               c.      Gridsum’s securities are traded in an efficient market;

               d.      the Company’s shares were liquid and traded with moderate to heavy
                       volume during the Class Period;

               e.      the Company’s ADSs traded on the Nasdaq and Gridsum was covered by
                       multiple analysts;

               f.      the misrepresentations and omissions alleged would tend to induce a
                       reasonable investor to misjudge the value of the Company’s securities; and

               g.      Plaintiffs and the Class purchased, acquired, and/or sold Gridsum securities
                       between the time the Exchange Act Defendants failed to disclose or
                       misrepresented material facts and the time the true facts were disclosed,
                       without knowledge of the omitted or misrepresented facts.


                                                87
        Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 91 of 93



       255.    Based upon the foregoing, Plaintiffs and the Class are entitled to a presumption of

reliance upon the integrity of the market.

       256.    Alternatively, Plaintiffs and the Class are entitled to the presumption of reliance

established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v. United States,

406 U.S. 128 (1972), as the Gridsum Defendants omitted material information in their Class Period

statements in violation of a duty to disclose such information, as detailed above.

VIII. PRAYER FOR RELIEF

WHEREFORE, Plaintiffs demand judgment against Defendants as follows:

       A.      Determining that the instant action may be maintained as a class action under Rule

23 of the Federal Rules of Civil Procedure, and certifying Plaintiffs as the Class representatives;

       B.      Requiring Defendants to pay damages sustained by Plaintiffs and the Class by

reason of the acts and transactions alleged herein;

       C.      Awarding Plaintiffs and the other members of the Class prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

       D.      Awarding such other and further relief as this Court may deem just and proper.

IX.    DEMAND FOR TRIAL BY JURY

       Plaintiffs hereby demand a trial by jury.




                                                   88
       Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 92 of 93



Dated: March 1, 2019         Respectfully submitted,

                             BRAGAR EAGEL & SQUIRE, P.C.

                             /s/ Lawrence P. Eagel
                             Lawrence P. Eagel
                             Marion C. Passmore
                             Melissa A. Fortunato
                             885 Third Avenue, Suite 3040
                             New York, New York 10022
                             Telephone: (212) 308-5858
                             Email: eagel@bespc.com
                                    passmore@bespc.com
                                    fortunato@bespc.com

                              Attorneys for Lead Plaintiff William Barth


                             GAINEY McKENNA & EGLESTON
                             Gregory M. Egleston
                             Thomas J. McKenna
                             440 Park Avenue South
                             New York, NY 10016
                             Telephone: (212) 983-1300
                             Facsimile: (212) 983-0383
                             Email: gegleston@gme-law.com
                                    tjmckenna@gme-law.com

                             Attorneys for Named Plaintiff Xuechen Li




                                      89
       Case 1:18-cv-03655-ER Document 104 Filed 03/01/19 Page 93 of 93



                               CERTIFICATE OF SERVICE

      I hereby certify that on this 1st day of March, 2019, a true and correct copy of the foregoing

SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE

FEDERAL SECURITIES LAWS was served by CM/ECF to all parties registered to the Court’s

CM/ECF system.

                                             /s/ Lawrence P. Eagel
                                             Lawrence P. Eagel




                                               90
